This Free Writing Prospectus supersedes the Free Writing Prospectus dated June 21, 2007 relating to the offered certificates. Free Writing Prospectus PART4 OF 4 June 26, 2007 Citicorp Mortgage Securities Inc., the Depositor, has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates (file no 333-130333). Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the Depositor and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the Depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-248-3580. Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) CMALT (CitiMortgage Alternative Loan Trust), Series 2007-A6(Issuing Entity) $960,049,676 (approximate) Senior and Subordinated REMIC Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning July 25, 2007. Class IA-1 will benefit from a yield maintenance agreement with The Bank of New York. The Underwriter has committed to purchase all of the offered certificates (other than the ratio-stripped IO class certificates) from the Depositor. The purchase price for the certificates purchased by the Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. Total proceeds to the Depositor for the certificates purchased by the Underwriter will be approximately $949,584,084, plus accrued interest from June 1, 2007 to the closing date. The remaining offered certificates will be transferred by the Depositor to the Sponsor as partial consideration for the purchase of the mortgage loans. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. RBS Greenwich Capital (Underwriter) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. MORTGAGE LOAN SCHEDULE CONTINUED FROM PART 3 OF 4 Loan numbere Property Occupancy purp loan type Note Rate Pool. Orig Balance issue_bal commit . first due mat date CUR P&I orig term Remain Term delq_cons origLTV state PTD Prod inv/serv APPR pledge cd lien pos pmt freq delqhis 50 total pmt Units int method pmt type mod code orig rate margin Original P&I neg am % limit neg am code ARM plan city zip County frontratio backratio pmi orig date Sale Pric buydown code mi cov % prog type sub prog type issue date file date Org FICO Documentation Comb LTV curr upb Primary Servicer High Net Worth First Time Home Buyer Flag 9727905989 10 21 E 1 6.375 3 240500 240277.25 070660 06/01/2007 05/01/2037 1500.41 360 359 C 65 MN 06/01/2007 35 CMI 370000 0 1 1 XXXXXXXXX000 1500.41 1 0 0 # 0.000 0.000 0 0.0 0 0 WORTHINGTON 56187 53 23.11 34.89 04/24/2007 0 N 0 157 0 06/01/2007 06/14/2007 663 208 65 240277.25 CMI N N 9727925089 50 21 E 1 7.125 3 280000 279776.09 070660 06/01/2007 05/01/2037 1886.41 360 359 C 80 SC 06/01/2007 35 CMI 350000 0 1 1 XXXXXXXXX000 2130.41 1 0 0 # 0.000 0.000 0 0.0 0 0 MYRTLE BEACH 29575 26 26.01 41.59 04/26/2007 0 N 0 132 0 06/01/2007 06/14/2007 654 215 90 279776.09 CMI N N 9727925269 10 26 E 1 7.625 3 52500 52462 070660 06/01/2007 05/01/2037 371.59 360 359 C01 75 MO 06/01/2007 35 CMI 70000 0 1 1 XXXXXXXXX000 541.59 1 0 0 # 0.000 0.000 0 0.0 0 0 SAINT LOUIS 63136 95 9.57 57.44 04/16/2007 0 N 0 135 0 06/01/2007 06/14/2007 663 213 75 52462 CMI N N 9727925429 10 21 E 1 6.75 3 417000 416340.98 070660 06/01/2007 05/01/2037 2704.65 360 359 C 67.258 IL 06/01/2007 35 CMI 620000 0 1 1 XXXXXXXXX000 2704.65 1 0 0 # 0.000 0.000 0 0.0 0 0 ADDISON 60101 22 0 0 04/20/2007 0 N 0 137 0 06/01/2007 06/14/2007 753 210 67.26 416340.98 CMI N N 9727925609 10 11 P 8 6.875 3 198050 197716.27 070660 05/01/2007 04/01/2037 1301.05 360 358 C 85 MI 06/01/2007 35 CMI 234000 0 1 1 XXXXXXXXX000 1777.05 1 0 0 # 0.000 0.000 0 0.0 0 0 GRAND BLANC 48439 25 22.91 37.04 WD 03/09/2007 233000 N 12 133 0 06/01/2007 06/14/2007 648 207 100 197716.27 CMI N N 9727925769 10 13 P 8 7.5 3 34850 34824.13 070660 06/01/2007 05/01/2037 243.68 360 359 C01 85 NY 05/01/2007 35 CMI 41000 0 1 1 XXXXXXXXX000 470.68 1 0 0 # 0.000 0.000 0 0.0 0 0 ROCHESTER 14611 28 13.21 76.66 DD 04/27/2007 41000 N 12 135 0 06/01/2007 06/14/2007 664 213 85 34850 CMI N N 9727975229 10 21 N 1 6.25 0 148000 147859.57 070660 06/01/2007 05/01/2037 911.26 360 359 C 80 NC 06/01/2007 35 CMI 185000 0 1 1 XXXXXXXXX000 1049.26 1 0 0 # 0.000 0.000 0 0.0 0 0 CLEMMONS 27012 34 16.81 39.74 04/23/2007 0 N 0 132 0 06/01/2007 06/14/2007 740 215 99.46 147859.57 CMI N N 9727995289 51 21 N 1 6.375 3 184000 184000 070665 06/01/2007 05/01/2037 977.5 360 359 C 80 VA 06/01/2007 567 CMI 230000 0 1 1 XXXXXXXXX000 1121.5 1 0 0 # 6.375 0.000 977.5 999.0 0 444 WARRENTON 20186 30 30.49 38.57 04/16/2007 0 N 0 132 0 06/01/2007 06/14/2007 705 215 100 184000 CMI N N 9727995719 10 11 P 1 6.375 3 204000 203811.06 070660 06/01/2007 05/01/2037 1272.69 360 359 C 80 CA 07/01/2007 35 CMI 255000 0 1 1 XXXXXXXXX000 1396.69 1 0 0 # 0.000 0.000 0 0.0 0 0 FRESNO 93727 10 39.9 40.45 04/23/2007 255000 N 0 135 0 06/01/2007 06/14/2007 700 213 80 203621.12 CMI N Y 9728945669 10 21 E 1 6.625 3 140000 139876.48 070660 06/01/2007 05/01/2037 896.44 360 359 C 80 CO 06/01/2007 35 CMI 175000 0 1 1 XXXXXXXX0000 989.44 1 0 0 # 0.000 0.000 0 0.0 0 0 CO SPGS 80915 20 30.29 44.78 04/23/2007 0 N 0 132 0 06/01/2007 06/14/2007 781 215 95 139876.48 CMI N N 9728985199 10 21 N 1 6.375 3 235000 234782.35 070660 06/01/2007 05/01/2037 1466.09 360 359 C 50.537 CA 06/01/2007 35 CMI 465000 0 1 1 XXXXXXXX0000 1782.09 1 0 0 # 0.000 0.000 0 0.0 0 0 NORWALK 90650 19 0 0 04/03/2007 0 N 0 136 0 06/01/2007 06/14/2007 671 211 59.45 234782.35 CMI N N 9736925969 10 21 N 1 7 3 73500 73439.75 070660 06/01/2007 05/01/2037 489 360 359 C01 79.891 MI 05/01/2007 35 CMI 92000 0 1 1 XXXXXXXXXX00 718 1 0 0 # 0.000 0.000 0 0.0 0 0 CARO 48723 79 22.44 39.43 04/16/2007 0 N 0 132 0 06/01/2007 06/14/2007 722 215 79.89 73500 CMI N N 9736945519 50 11 P 1 6.75 3 285600 285600 070665 07/01/2007 06/01/2037 1606.5 360 360 C 80 MD 06/01/2007 567 CMI 370000 0 1 1 XXXXXXXXXX00 1874.5 1 0 0 # 6.750 0.000 1606.5 999.0 0 444 ANNAPOLIS 21409 2 22.49 27.81 05/07/2007 357000 N 0 157 0 06/01/2007 06/14/2007 708 208 100 285600 CMI N Y 9736945909 50 12 P 1 7.75 3 231550 231386.57 070660 06/01/2007 05/01/2037 1658.86 360 359 C 79.988 DE 06/01/2007 35 CMI 340000 0 1 1 XXXXXXXXXX00 1785.86 1 0 0 # 0.000 0.000 0 0.0 0 0 LEWES 19958 3 0 34.03 04/30/2007 289480 N 0 135 0 06/01/2007 06/14/2007 668 214 89.97 231386.57 CMI N N 9736995309 10 13 P 1 6.625 3 56000 56000 070660 07/01/2007 06/01/2037 358.57 360 360 C 80 TX 06/01/2007 35 CMI 72000 0 1 1 XXXXXXXXXX00 358.57 1 0 0 # 0.000 0.000 0 0.0 0 0 FORT WORTH 76111 220 0 0 05/09/2007 70000 N 0 136 0 06/01/2007 06/14/2007 731 212 80 56000 CMI N N 9736995709 10 21 N 1 6.75 3 265000 265000 070660 07/01/2007 06/01/2037 1718.78 360 360 C 74.858 MN 06/01/2007 35 CMI 354000 0 1 1 XXXXXXXXXX00 1980.78 1 0 0 # 0.000 0.000 0 0.0 0 0 ISANTI 55040 30 26.42 33.65 05/02/2007 0 N 0 135 0 06/01/2007 06/14/2007 725 213 99.86 265000 CMI N N 9737905299 33 21 E 1 6.375 3 250000 249768.46 070660 06/01/2007 05/01/2037 1559.67 360 359 C 29.411 NY 06/01/2007 35 CMI 850000 0 1 1 XXXXXXXXX000 1757.67 1 0 0 # 0.000 0.000 0 0.0 0 0 BROOKLYN 11201 24 33.97 34.2 04/20/2007 0 N 0 135 0 06/01/2007 06/14/2007 682 214 29.41 249768.46 CMI N N 9737905959 10 24 E 1 6.75 3 385000 384668.53 070660 06/01/2007 05/01/2037 2497.1 360 359 C 70 CA 06/01/2007 35 CMI 550000 0 1 1 XXXXXXXXX000 2497.1 1 0 0 # 0.000 0.000 0 0.0 0 0 ROSEMEAD 91770 19 0 0 04/09/2007 0 N 0 136 0 06/01/2007 06/14/2007 719 211 70 384668.53 CMI N N 9737925679 10 11 P 1 7.25 3 319920 319670.43 070660 06/01/2007 05/01/2037 2182.42 360 359 C 80 MD 06/01/2007 35 CMI 410000 0 1 1 XXXXXXXXX000 2492.42 1 0 0 # 0.000 0.000 0 0.0 0 0 BELTSVILLE 20705 17 28.01 28.01 04/26/2007 399900 N 0 135 0 06/01/2007 06/14/2007 726 214 100 319670.43 CMI N Y 9737935349 10 21 N 1 6.5 0 550000 550000 070665 06/01/2007 05/01/2037 2979.17 360 359 C01 77.464 CA 05/01/2007 567 CMI 710000 0 1 1 XXXXXXXXX000 3645.17 1 0 0 # 6.500 0.000 2979.17 999.0 0 444 HAWTHORNE 90250 19 0 0 04/12/2007 0 N 0 136 0 06/01/2007 06/14/2007 670 211 77.46 550000 CMI N N 9737935389 50 11 P 1 6.25 3 230000 229781.77 070660 06/01/2007 05/01/2037 1416.15 360 359 C 40.492 IL 06/01/2007 35 CMI 575000 0 1 1 XXXXXXXXX000 1987.15 1 0 0 # 0.000 0.000 0 0.0 0 0 GLENVIEW 60025 16 28.39 34.41 04/26/2007 568000 N 0 135 0 06/01/2007 06/14/2007 797 214 40.49 229781.77 CMI N N 9737935629 10 11 P 1 6.25 3 260000 260000 070665 06/01/2007 05/01/2037 1354.17 360 359 C 80 CA 06/01/2007 567 CMI 375000 0 1 1 XXXXXXXXX000 1354.17 1 0 0 # 6.250 0.000 1354.17 999.0 0 444 COLTON 92324 36 22.56 30.11 04/20/2007 325000 N 0 135 0 06/01/2007 06/14/2007 674 213 80 260000 CMI N Y 9737945229 10 11 P 1 6.375 3 148000 147955.25 070665 06/01/2007 05/01/2037 786.01 360 359 C 80 NH 06/01/2007 567 CMI 185000 0 1 1 XXXXXXXXX000 1055.01 1 0 0 # 6.375 0.000 786.25 999.0 0 444 HILL 3243 7 16.48 36.56 04/20/2007 185000 N 0 135 0 06/01/2007 06/14/2007 745 214 80 147955.25 CMI N N 9737945729 10 26 N 1 6.375 3 180000 179833.28 070660 06/01/2007 05/01/2037 1122.97 360 359 C01 25.531 CA 05/01/2007 35 CMI 705000 0 1 1 XXXXXXXXX000 1424.97 1 0 0 # 0.000 0.000 0 0.0 0 0 REDONDO BEACH 90277 19 20.22 38.22 04/24/2007 0 N 0 135 0 06/01/2007 06/14/2007 698 214 25.53 180000 CMI N N 9737955739 10 21 N 1 6.625 3 196000 196000 070665 06/01/2007 05/01/2037 1082.08 360 359 C 80 FL 06/01/2007 567 CMI 245000 0 1 1 XXXXXXXXX000 1528.08 1 0 0 # 6.625 0.000 1082.08 999.0 0 444 TAMPA 33624 29 12.12 21.14 04/19/2007 0 N 0 135 0 06/01/2007 06/14/2007 674 214 95 196000 CMI N N 9737955819 10 26 E 1 6.75 3 70000 69939.73 070660 06/01/2007 05/01/2037 454.02 360 359 C 66.666 MO 06/01/2007 35 CMI 105000 0 1 1 XXXXXXXXX000 626.02 1 0 0 # 0.000 0.000 0 0.0 0 0 ST LOUIS 63135 95 0 0 04/30/2007 0 N 0 136 0 06/01/2007 06/14/2007 703 211 66.67 69939.73 CMI N N 9737965509 10 21 E 1 6.625 3 176000 176000 070660 07/01/2007 06/01/2037 1126.95 360 360 C 80 WI 06/01/2007 35 CMI 220000 0 1 1 XXXXXXXXX000 1126.95 1 0 0 # 0.000 0.000 0 0.0 0 0 SPOONER 54801 66 14.98 26.16 05/01/2007 0 N 0 135 0 06/01/2007 06/14/2007 712 213 80 176000 CMI N N 9737965829 14 11 P 1 6.5 3 480000 479566.07 070660 06/01/2007 05/01/2037 3033.93 360 359 C01 75 NJ 05/01/2007 35 CMI 645000 0 1 1 XXXXXXXXX000 3799.93 2 0 0 # 0.000 0.000 0 0.0 0 0 JERSEY CITY 7307 9 28.15 47.81 04/26/2007 640000 N 0 157 0 06/01/2007 06/14/2007 722 208 94.69 480000 CMI N Y 9737965969 50 11 P 1 6.75 0 372000 372000 070665 06/01/2007 05/01/2037 2092.5 360 359 C01 80 MD 05/01/2007 567 CMI 465000 0 1 1 XXXXXXXXX000 2585.5 1 0 0 # 6.750 0.000 2092.5 999.0 0 444 HAGERSTOWN 21740 22 27.66 27.85 04/17/2007 465000 N 0 135 0 06/01/2007 06/14/2007 696 213 100 372000 CMI N Y 9737975719 10 24 N 1 6.625 3 200000 199823.55 070660 06/01/2007 05/01/2037 1280.62 360 359 C01 78.125 FL 05/01/2007 35 CMI 256000 0 1 1 XXXXXXXXX000 1688.62 1 0 0 # 0.000 0.000 0 0.0 0 0 KISSIMMEE 34747 49 18.67 34.94 04/20/2007 0 N 0 135 0 06/01/2007 06/14/2007 660 214 78.13 200000 CMI N N 9737985279 50 11 P 1 6.125 0 160000 159844.49 070660 06/01/2007 05/01/2037 972.18 360 359 C 80 CO 06/01/2007 35 CMI 200000 0 1 1 XXXXXXXXX000 1128.18 1 0 0 # 0.000 0.000 0 0.0 0 0 WINDSOR 80550 62 16.69 48.03 04/19/2007 200000 N 0 132 0 06/01/2007 06/14/2007 776 215 100 159844.49 CMI N N 9737995239 10 21 E 1 6.75 3 252000 252000 070665 06/01/2007 05/01/2037 1417.5 360 359 C01 80 CA 05/01/2007 567 CMI 315000 0 1 1 XXXXXXXXX000 1652.5 1 0 0 # 6.750 0.000 1417.5 999.0 0 444 MODESTO 95358 50 37.56 39.06 04/17/2007 0 N 0 132 0 06/01/2007 06/14/2007 690 215 90 252000 CMI N N 9738985729 10 11 P 1 6.125 3 143920 143780.12 070660 06/01/2007 05/01/2037 874.47 360 359 C 80 TX 06/01/2007 35 CMI 181000 0 1 1 XXXXXXXX0000 1270.47 1 0 0 # 0.000 0.000 0 0.0 0 0 DALLAS 75248 57 24.75 39.93 04/20/2007 179900 N 0 135 0 06/01/2007 06/14/2007 726 214 100 143780.12 CMI N Y 9746905919 11 13 P 1 6.875 3 248000 248000 070665 06/01/2007 05/01/2037 1420.83 360 359 C 80 TX 06/01/2007 567 CMI 325000 0 1 1 XXXXXXXXXX00 1420.83 1 0 0 # 6.875 0.000 1420.83 999.0 0 444 DALLAS 75219 57 0 19.22 04/30/2007 310000 N 0 135 0 06/01/2007 06/14/2007 759 214 80 248000 CMI N N 9746915139 10 21 E 1 6.25 3 285000 285000 070665 07/01/2007 06/01/2037 1484.38 360 360 C 64.772 CA 06/01/2007 567 CMI 440000 0 1 1 XXXXXXXXXX00 1757.38 1 0 0 # 6.250 0.000 1484.38 999.0 0 444 TRACY 95376 39 37.4 43.4 05/09/2007 0 N 0 135 0 06/01/2007 06/14/2007 706 213 64.77 285000 CMI N N 9746915639 10 21 E 1 6.25 3 106000 105643.21 070645 06/01/2007 05/01/2022 908.87 180 179 C 46.086 AZ 06/01/2007 31 CMI 230000 0 1 1 XXXXXXXXXX00 908.87 1 0 0 # 0.000 0.000 0 0.0 0 0 GLENDALE 85301 7 10.69 10.8 04/24/2007 0 N 0 132 0 06/01/2007 06/14/2007 748 215 46.09 105643.21 CMI N N 9746925679 14 26 E 1 7.25 3 262500 262294.78 070660 06/01/2007 05/01/2037 1790.71 360 359 C 75 NJ 06/01/2007 35 CMI 350000 0 1 1 XXXXXXXXXX00 2158.71 2 0 0 # 0.000 0.000 0 0.0 0 0 NEWARK 7104 7 0 0 04/27/2007 0 N 0 136 0 06/01/2007 06/14/2007 753 212 75 262294.78 CMI N N 9746925939 10 21 E 1 6.375 3 278000 278000 070660 07/01/2007 06/01/2037 1734.36 360 360 C 78.309 WA 06/01/2007 35 CMI 355000 0 1 1 XXXXXXXXXX00 2051.36 1 0 0 # 0.000 0.000 0 0.0 0 0 RENTON 98059 17 0 0 05/02/2007 0 N 0 136 0 06/01/2007 06/14/2007 691 211 78.31 278000 CMI N N 9746945379 10 21 N 1 6.25 3 416000 416000 070665 07/01/2007 06/01/2037 2166.67 360 360 C 80 FL 06/01/2007 567 CMI 520000 0 1 1 XXXXXXXXXX00 2929.67 1 0 0 # 6.250 0.000 2166.67 999.0 0 444 CLEARWATER 33761 52 23.08 75.71 05/09/2007 0 N 0 135 0 06/01/2007 06/14/2007 662 214 80 416000 CMI N N 9746995079 10 21 E 1 6.875 3 480000 480000 070665 07/01/2007 06/01/2037 2750 360 360 C 75 OH 07/01/2007 567 CMI 640000 0 1 1 XXXXXXXXXX00 2750 1 0 0 # 6.875 0.000 2750 999.0 0 444 SUNBURY 43074 21 18.96 22.71 05/03/2007 0 N 0 157 0 06/01/2007 06/14/2007 756 208 75 480000 CMI N N 9746995209 10 21 N 1 6.5 0 332000 332000 070665 07/01/2007 06/01/2037 1798.33 360 360 C 80 CA 06/01/2007 567 CMI 415000 0 1 1 XXXXXXXXXX00 1798.33 1 0 0 # 6.500 0.000 1798.33 999.0 0 444 BAY POINT 94565 1 20.2 33.16 05/01/2007 0 N 0 157 0 06/01/2007 06/14/2007 715 208 80 332000 CMI N N 9747905349 10 21 E 1 6.875 3 774000 774000 070665 06/01/2007 05/01/2037 4434.38 360 359 C 67.304 CA 06/01/2007 567 CMI 1150000 0 1 1 XXXXXXXXX000 4434.38 1 0 0 # 6.875 0.000 4434.38 999.0 0 444 MONROVIA 91016 19 40.3 40.73 04/16/2007 0 N 0 135 0 06/01/2007 06/14/2007 682 213 67.3 774000 CMI N N 9747915219 51 11 P 1 6.5 3 239900 239900 070665 06/01/2007 05/01/2037 1299.46 360 359 C 79.993 VA 06/01/2007 567 CMI 315000 0 1 1 XXXXXXXXX000 1570.46 1 0 0 # 6.500 0.000 1299.46 999.0 0 444 MANASSAS 20110 0 31.47 36.48 05/01/2007 299900 N 0 135 0 06/01/2007 06/14/2007 807 214 99.99 239900 CMI N Y 9747925259 10 11 P 1 7 0 116000 115904.92 070660 06/01/2007 05/01/2037 771.75 360 359 C01 80 OH 05/01/2007 35 CMI 155000 0 1 1 XXXXXXXXX000 1113.75 1 0 0 # 0.000 0.000 0 0.0 0 0 PATASKALA 43062 45 9.7 23.44 04/20/2007 145000 N 0 135 0 06/01/2007 06/14/2007 695 213 95 116000 CMI N Y 9747925509 10 21 N 1 6.375 3 301000 301000 070665 06/01/2007 05/01/2037 1599.06 360 359 C 38.343 CA 06/01/2007 567 CMI 785000 0 1 1 XXXXXXXXX000 1831.06 1 0 0 # 6.375 0.000 1599.06 999.0 0 444 NOVATO 94945 21 0 0 04/05/2007 0 N 0 136 0 06/01/2007 06/14/2007 778 211 38.34 301000 CMI N N 9747935009 51 26 E 1 6.625 3 140000 140000 070665 06/01/2007 05/01/2037 772.92 360 359 C 61.403 MD 06/01/2007 567 CMI 228000 0 1 1 XXXXXXXXX000 772.92 1 0 0 # 6.625 0.000 772.92 999.0 0 444 FREDERICK 21702 11 0 11.82 04/23/2007 0 N 0 135 0 06/01/2007 06/14/2007 780 213 61.4 140000 CMI N N 9747935099 10 11 P 1 6.375 3 408000 408000 070665 06/01/2007 05/01/2037 2167.5 360 359 C 80 CA 06/01/2007 567 CMI 510000 0 1 1 XXXXXXXXX000 2707.5 1 0 0 # 6.375 0.000 2167.5 999.0 0 444 DESERT HOT SPRINGS 92240 33 31.36 42.32 04/09/2007 510000 N 0 135 0 06/01/2007 06/14/2007 768 213 100 408000 CMI N Y 9747935609 10 21 E 1 6.25 3 590000 589440.19 070660 06/01/2007 05/01/2037 3632.73 360 359 C 62.765 CA 06/01/2007 35 CMI 940000 0 1 1 XXXXXXXXX000 3632.73 1 0 0 # 0.000 0.000 0 0.0 0 0 THOUSAND OAKS 91360 56 48.43 54.46 04/18/2007 0 N 0 132 0 06/01/2007 06/14/2007 763 215 70 589440.19 CMI N N 9747935689 10 11 P 1 6.75 3 75000 74910.43 070660 06/01/2007 05/01/2037 486.45 360 359 C01 78.947 PA 06/01/2007 35 CMI 95000 0 1 1 XXXXXXXXX000 615.45 1 0 0 # 0.000 0.000 0 0.0 0 0 RURAL RIDGE 15075 2 19.24 37.25 04/20/2007 95000 N 0 135 0 06/01/2007 06/14/2007 695 213 100 74910.43 CMI N Y 9747935859 10 11 P 1 6.5 3 212000 212000 070665 05/01/2007 04/01/2037 1148.33 360 358 C 80 NV 06/01/2007 567 CMI 265000 0 1 1 XXXXXXXXX000 1275.33 1 0 0 # 6.500 0.000 1148.33 999.0 0 444 OVERTON 89040 2 15.91 49.02 03/27/2007 265000 N 0 132 0 06/01/2007 06/14/2007 775 215 100 212000 CMI N Y 9747945969 14 21 N 1 6.625 3 625000 624448.58 070660 06/01/2007 05/01/2037 4001.94 360 359 C 79.617 NY 06/01/2007 35 CMI 785000 0 1 1 XXXXXXXXX000 4606.94 2 0 0 # 0.000 0.000 0 0.0 0 0 SOUTH OZONE PARK 11420 41 33.29 39.16 04/25/2007 0 N 0 135 0 06/01/2007 06/14/2007 763 213 85.99 624448.58 CMI N N 9747955079 16 21 N 1 6.875 3 357000 357000 070660 07/01/2007 06/01/2037 2345.24 360 360 C 77.608 ME 06/01/2007 35 CMI 460000 0 1 1 XXXXXXXXX000 2865.24 3 0 0 # 0.000 0.000 0 0.0 0 0 PORTLAND 4101 3 41.56 57.89 05/03/2007 0 N 0 135 0 06/01/2007 06/14/2007 673 214 77.61 357000 CMI N N 9747955209 23 21 E 1 6.5 3 120000 119891.52 070660 06/01/2007 05/01/2037 758.48 360 359 C 74.534 FL 07/01/2007 35 CMI 161000 0 1 1 XXXXXXXXX000 793.48 1 0 0 # 0.000 0.000 0 0.0 0 0 MAITLAND 32751 59 20.57 23.97 04/23/2007 0 N 0 135 0 06/01/2007 06/14/2007 687 213 74.53 119782.45 CMI N N 9747955269 10 21 E 1 6.75 3 1000000 1000000 070665 06/01/2007 05/01/2037 5625 360 359 C 51.948 NY 06/01/2007 567 CMI 1925000 0 1 1 XXXXXXXXX000 5625 1 0 0 # 6.750 0.000 5625 999.0 0 444 BROOKLYN 11234 24 8.92 30.01 04/20/2007 0 N 0 135 0 06/01/2007 06/14/2007 706 214 53.25 1000000 CMI N N 9747965349 10 11 P 1 6.5 3 528000 528000 070665 06/01/2007 05/01/2037 2860 360 359 C 80 CA 06/01/2007 567 CMI 660000 0 1 1 XXXXXXXXX000 2860 1 0 0 # 6.500 0.000 2860 999.0 0 444 COSTA MESA 92626 30 35.12 37.42 04/20/2007 660000 N 0 135 0 06/01/2007 06/14/2007 685 213 100 528000 CMI N Y 9747975369 11 21 N 1 6.625 3 186400 186235.54 070660 06/01/2007 05/01/2037 1193.54 360 359 C 80 IL 06/01/2007 35 CMI 233000 0 1 1 XXXXXXXXX000 1193.54 1 0 0 # 0.000 0.000 0 0.0 0 0 CAROL STREAM 60188 22 34.83 42.26 04/19/2007 0 N 0 132 0 06/01/2007 06/14/2007 675 215 100 186235.54 CMI N N 9747975619 50 21 N 1 6.625 3 300000 299735.32 070660 06/01/2007 05/01/2037 1920.93 360 359 C 69.767 CO 06/01/2007 35 CMI 430000 0 1 1 XXXXXXXXX000 2233.93 1 0 0 # 0.000 0.000 0 0.0 0 0 LITTLETON 80128 30 0 0 04/16/2007 0 N 0 137 0 06/01/2007 06/14/2007 688 210 81.68 299735.32 CMI N N 9747975839 50 11 P 1 6.625 3 222000 222000 070665 06/01/2007 05/01/2037 1225.63 360 359 C 80 NV 06/01/2007 567 CMI 278000 0 1 1 XXXXXXXXX000 1410.63 1 0 0 # 6.625 0.000 1225.63 999.0 0 444 SUN VLY 89433 16 30.68 34.45 04/20/2007 277500 N 0 135 0 06/01/2007 06/14/2007 682 213 100 222000 CMI N Y 9747985509 10 21 N 1 6.5 3 220800 220600.39 070660 06/01/2007 05/01/2037 1395.61 360 359 C 80 ME 06/01/2007 35 CMI 276000 0 1 1 XXXXXXXXX000 1769.61 1 0 0 # 0.000 0.000 0 0.0 0 0 LISBON FALLS 4252 1 34.48 43.53 04/04/2007 0 N 0 135 0 06/01/2007 06/14/2007 692 213 93.04 220600.39 CMI N N 9747985639 14 11 P 1 7.5 3 558000 558000 070665 06/01/2007 05/01/2037 3487.5 360 359 C 80 CA 06/01/2007 567 CMI 697500 0 1 1 XXXXXXXXX000 3487.5 2 0 0 # 7.500 0.000 3487.5 999.0 0 444 SANTA ANA 92703 30 40.39 41.64 04/03/2007 697500 N 0 135 0 06/01/2007 06/14/2007 738 213 100 558000 CMI N Y 9747995029 10 11 P 1 6.875 3 140220 140220 070665 06/01/2007 05/01/2037 803.34 360 359 C 80 CT 06/01/2007 567 CMI 205000 0 1 1 XXXXXXXXX000 1270.34 1 0 0 # 6.875 0.000 803.34 999.0 0 444 BRIDGEPORT 6610 1 13.73 40.55 05/01/2007 175275 N 0 132 0 06/01/2007 06/14/2007 661 215 100 140220 CMI N Y 9748955399 21 21 E 1 6.5 3 452000 452000 070660 07/01/2007 06/01/2037 2856.95 360 360 C 80 IL 06/01/2007 35 CMI 565000 0 1 1 XXXXXXXX0000 3286.95 1 0 0 # 0.000 0.000 0 0.0 0 0 CHICAGO 60637 16 54.68 55 05/04/2007 0 N 0 132 0 06/01/2007 06/14/2007 773 215 92.92 452000 CMI N N 9748965589 10 21 E 1 6.25 3 156500 155443.72 070645 05/01/2007 04/01/2022 1341.87 180 178 C 30.686 CA 06/01/2007 31 CMI 510000 0 1 1 XXXXXXXX0000 1341.87 1 0 0 # 0.000 0.000 0 0.0 0 0 FREMONT 94536 1 0 0 03/14/2007 0 N 0 136 0 06/01/2007 06/14/2007 716 211 30.69 155443.72 CMI N N 9748985129 51 21 E 1 6.625 3 139200 139077.19 070660 06/01/2007 05/01/2037 891.31 360 359 C 80 CO 06/01/2007 35 CMI 174000 0 1 1 XXXXXXXX0000 983.31 1 0 0 # 0.000 0.000 0 0.0 0 0 MONUMENT 80132 20 26.03 30.98 04/12/2007 0 N 0 132 0 06/01/2007 06/14/2007 748 215 95 139077.19 CMI N N 9748995219 10 21 E 1 6.25 3 176800 176632.24 070660 06/01/2007 05/01/2037 1088.59 360 359 C 80 OH 06/01/2007 35 CMI 221000 0 1 1 XXXXXXXX0000 1441.59 1 0 0 # 0.000 0.000 0 0.0 0 0 YOUNGSTOWN 44514 50 13.25 23.96 04/20/2007 0 N 0 132 0 06/01/2007 06/14/2007 677 215 80 176632.24 CMI N N 9756915519 10 26 N 1 6.875 3 162400 162380.42 070665 06/01/2007 05/01/2037 930.3 360 359 C 80 GA 06/01/2007 567 CMI 203000 0 1 1 XXXXXXXXXX00 930.3 1 0 0 # 6.875 0.000 930.42 999.0 0 444 SMYRNA 30082 33 0 32.01 04/28/2007 0 N 0 132 0 06/01/2007 06/14/2007 787 215 80 162380.42 CMI N N 9756955569 10 26 E 1 6.625 3 109600 109600 070660 07/01/2007 06/01/2037 701.78 360 360 C 80 TX 06/01/2007 35 CMI 137000 0 1 1 XXXXXXXXXX00 954.78 1 0 0 # 0.000 0.000 0 0.0 0 0 TYLER 75701 212 0 20.29 05/02/2007 0 N 0 132 0 06/01/2007 06/14/2007 711 215 80 109600 CMI N N 9756995439 50 11 P 1 6.625 3 231200 230996.02 070660 06/01/2007 05/01/2037 1480.4 360 359 C 80 CO 06/01/2007 35 CMI 289000 0 1 1 XXXXXXXXXX00 1715.4 1 0 0 # 0.000 0.000 0 0.0 0 0 LITTLETON 80129 18 39.83 41.15 04/30/2007 289000 N 0 132 0 06/01/2007 06/14/2007 768 215 100 230996.02 CMI N Y 9757905139 50 11 P 8 7.5 3 310500 310500 070665 06/01/2007 05/01/2037 1940.63 360 359 C 90 FL 06/01/2007 567 CMI 345000 0 1 1 XXXXXXXXX000 2559.63 1 0 0 # 7.500 0.000 1940.63 999.0 0 444 ORLANDO 32822 48 29 44.57 HD 04/19/2007 345000 N 25 135 0 06/01/2007 06/14/2007 671 213 90 310500 CMI N Y 9757905189 10 11 P 1 6.375 3 252400 252380.88 070665 06/01/2007 05/01/2037 1340.77 360 359 C 80 AZ 06/01/2007 567 CMI 320000 0 1 1 XXXXXXXXX000 1480.77 1 0 0 # 6.375 0.000 1340.88 999.0 0 444 MESA 85213 7 28.37 39.61 04/23/2007 315500 N 0 133 0 06/01/2007 06/14/2007 790 207 100 252380.88 CMI N Y 9757905239 10 21 N 1 6.875 3 178400 178250.12 070660 06/01/2007 05/01/2037 1171.96 360 359 C 80 IL 06/01/2007 35 CMI 223000 0 1 1 XXXXXXXXX000 1171.96 1 0 0 # 0.000 0.000 0 0.0 0 0 WARRENVILLE 60555 22 25.83 32.17 04/10/2007 0 N 0 135 0 06/01/2007 06/14/2007 686 213 90.31 178250.12 CMI N N 9757915759 10 11 P 1 6.5 3 325600 325305.66 070660 06/01/2007 05/01/2037 2058.01 360 359 C 80 NJ 06/01/2007 35 CMI 430000 0 1 1 XXXXXXXXX000 2591.01 1 0 0 # 0.000 0.000 0 0.0 0 0 BRICK 8724 15 30.17 38.84 05/01/2007 407000 N 0 135 0 06/01/2007 06/14/2007 669 213 80 325305.66 CMI N Y 9757915919 51 11 P 1 6.5 3 116000 116000 070665 06/01/2007 05/01/2037 628.33 360 359 C 80 SC 06/01/2007 567 CMI 148000 0 1 1 XXXXXXXXX000 724.33 1 0 0 # 6.500 0.000 628.33 999.0 0 444 NORTH CHARLESTON 29406 10 17.22 33.79 04/20/2007 145000 N 0 132 0 06/01/2007 06/14/2007 674 215 100 116000 CMI N Y 9757935299 50 11 P 1 6.625 3 262400 262400 070665 07/01/2007 06/01/2037 1448.67 360 360 C 80 CO 06/01/2007 567 CMI 347000 0 1 1 XXXXXXXXX000 1448.67 1 0 0 # 6.625 0.000 1448.67 999.0 0 444 GREELEY 80634 62 22.38 28.05 05/02/2007 328000 N 0 132 0 06/01/2007 06/14/2007 728 215 100 262400 CMI N N 9757935459 10 11 P 1 6.875 3 384000 384000 070665 06/01/2007 05/01/2037 2200 360 359 C 80 CA 06/01/2007 567 CMI 480000 0 1 1 XXXXXXXXX000 2200 1 0 0 # 6.875 0.000 2200 999.0 0 444 LA VERNE 91750 19 18.89 18.89 04/13/2007 480000 N 0 132 0 06/01/2007 06/14/2007 750 215 80 384000 CMI N Y 9757975019 10 21 E 1 5.875 3 270000 269724.73 070660 06/01/2007 05/01/2037 1597.15 360 359 C 52.427 CA 06/01/2007 35 CMI 515000 0 1 1 XXXXXXXXX000 1597.15 1 0 0 # 0.000 0.000 0 0.0 0 0 LOS ANGELES 91342 19 20.7 32.89 04/02/2007 0 N 0 135 0 06/01/2007 06/14/2007 687 213 52.43 269724.73 CMI N N 9757985029 14 21 N 1 6.625 3 311200 311200 070660 07/01/2007 06/01/2037 1992.65 360 360 C 76.839 MA 06/01/2007 35 CMI 405000 0 1 1 XXXXXXXXX000 2339.65 2 0 0 # 0.000 0.000 0 0.0 0 0 STOUGHTON 2072 11 38.45 42.03 05/01/2007 0 N 0 135 0 06/01/2007 06/14/2007 717 213 96.05 311200 CMI N N 9757985629 10 21 E 1 6.375 3 185000 184828.65 070660 06/01/2007 05/01/2037 1154.16 360 359 C01 33.636 UT 05/01/2007 35 CMI 550000 0 1 1 XXXXXXXXX000 1424.16 1 0 0 # 0.000 0.000 0 0.0 0 0 SANDY 84092 18 15.83 37.41 04/13/2007 0 N 0 157 0 06/01/2007 06/14/2007 668 208 33.64 185000 CMI N N 9757995009 18 13 P 1 6.625 3 625000 624448.58 070660 06/01/2007 05/01/2037 4001.94 360 359 C 56.818 CA 06/01/2007 35 CMI 1100000 0 1 1 XXXXXXXXX000 4001.94 4 0 0 # 0.000 0.000 0 0.0 0 0 TEMPLE CITY 91780 19 19.44 29.08 04/12/2007 1250000 N 0 135 0 06/01/2007 06/14/2007 794 214 56.82 624448.58 CMI N N 9758945249 10 21 E 8 6.375 3 175000 173641.78 070645 05/01/2007 04/01/2022 1512.44 180 178 C 88.832 LA 06/01/2007 31 CMI 197000 0 1 1 XXXXXXXX0000 1705.44 1 0 0 # 0.000 0.000 0 0.0 0 0 SAINT AMANT 70774 3 14.83 42.53 DD 03/19/2007 0 N 12 135 0 06/01/2007 06/14/2007 672 213 88.83 173641.78 CMI N N 9759985279 23 21 E 1 6.25 3 225000 224671.88 070660 06/01/2007 05/01/2037 1385.36 360 359 C 75 FL 06/01/2007 35 CMI 300000 0 1 1 XXXXXX000000 1385.36 1 0 0 # 0.000 0.000 0 0.0 0 0 FLAGLER BCH 32136 18 19.72 34.99 04/25/2007 0 N 0 135 0 06/01/2007 06/14/2007 675 214 75 224671.88 CMI N N 9766915349 10 21 N 1 7 3 137600 137487.21 070660 06/01/2007 05/01/2037 915.46 360 359 C 80 WI 06/01/2007 35 CMI 172000 0 1 1 XXXXXXXXXX00 915.46 1 0 0 # 0.000 0.000 0 0.0 0 0 MILWAUKEE 53222 41 16.64 39 04/17/2007 0 N 0 135 0 06/01/2007 06/14/2007 696 213 95 137487.21 CMI N N 9766915789 10 21 N 1 6.5 3 350000 350000 070665 07/01/2007 06/01/2037 1895.83 360 360 C 54.687 CA 06/01/2007 567 CMI 640000 0 1 1 XXXXXXXXXX00 1895.83 1 0 0 # 6.500 0.000 1895.83 999.0 0 444 WATSONVILLE 95076 44 21.09 65.55 05/09/2007 0 N 0 135 0 06/01/2007 06/14/2007 663 213 54.69 350000 CMI N N 9766925899 10 21 N 1 6.625 3 1500000 1498676.59 070660 06/01/2007 05/01/2037 9604.66 360 359 C 68.181 IL 06/01/2007 35 CMI 2200000 0 1 1 XXXXXXXXXX00 12704.66 1 0 0 # 0.000 0.000 0 0.0 0 0 GLENCOE 60022 16 33.89 41.24 04/25/2007 0 N 0 132 0 06/01/2007 06/14/2007 644 215 70.14 1498676.59 CMI N N 9766935629 10 21 E 1 6.375 3 150000 150000 070660 07/01/2007 06/01/2037 935.8 360 360 C 44.117 IL 06/01/2007 35 CMI 340000 0 1 1 XXXXXXXXXX00 1414.8 1 0 0 # 0.000 0.000 0 0.0 0 0 MAPLETON 61547 72 37.23 43.81 05/03/2007 0 N 0 135 0 06/01/2007 06/14/2007 688 213 44.12 150000 CMI N N 9766945659 51 21 N 1 6.625 3 124000 123999.48 070665 06/01/2007 05/01/2037 684.58 360 359 C 80 CO 06/01/2007 567 CMI 155000 0 1 1 XXXXXXXXXX00 761.58 1 0 0 # 6.625 0.000 684.58 999.0 0 444 AURORA 80015 3 38.33 44.63 04/18/2007 0 N 0 132 0 06/01/2007 06/14/2007 726 215 99.68 123999.48 CMI N N 9766945939 10 11 P 1 6.375 3 164925 164925 070660 07/01/2007 06/01/2037 1028.92 360 360 C 75 NE 06/01/2007 35 CMI 220000 0 1 1 XXXXXXXXXX00 1118.92 1 0 0 # 0.000 0.000 0 0.0 0 0 OMAHA 68130 28 21.7 42.38 05/16/2007 219900 N 0 132 0 06/01/2007 06/14/2007 755 215 100 164925 CMI N Y 9766945979 14 21 E 1 6.625 3 167000 167000 070660 07/01/2007 06/01/2037 1069.32 360 360 C 30.198 IL 06/01/2007 35 CMI 553000 0 1 1 XXXXXXXXXX00 1300.32 2 0 0 # 0.000 0.000 0 0.0 0 0 CHICAGO 60640 16 0 0 05/08/2007 0 N 0 137 0 06/01/2007 06/14/2007 762 209 30.2 167000 CMI N N 9766965159 23 21 E 8 6.625 3 142800 142800 070645 07/01/2007 06/01/2022 1253.78 180 180 C 84 IL 06/01/2007 31 CMI 170000 0 1 1 XXXXXXXXXX00 1489.78 1 0 0 # 0.000 0.000 0 0.0 0 0 BARTLETT 60103 16 33.78 44.99 DD 05/04/2007 0 N 6 132 0 06/01/2007 06/14/2007 664 215 84 142800 CMI N N 9766965239 10 21 E 1 7 3 260000 259786.88 070660 06/01/2007 05/01/2037 1729.79 360 359 C 80 VT 06/01/2007 35 CMI 325000 0 1 1 XXXXXXXXXX00 1729.79 1 0 0 # 0.000 0.000 0 0.0 0 0 LOWELL 5847 10 21.89 33.78 04/30/2007 0 N 0 135 0 06/01/2007 06/14/2007 710 213 80 259786.88 CMI N N 9766965529 14 21 N 1 7.25 3 416000 416000 070665 06/01/2007 05/01/2037 2513.33 360 359 C 80 NJ 06/01/2007 567 CMI 520000 0 1 1 XXXXXXXXXX00 3003.33 2 0 0 # 7.250 0.000 2513.33 999.0 0 444 GARFIELD 7026 2 26.7 40.79 04/24/2007 0 N 0 135 0 06/01/2007 06/14/2007 669 213 90 416000 CMI N N 9766965609 50 21 E 1 7 3 358480 358480 070665 07/01/2007 06/01/2037 2091.13 360 360 C 72.42 GA 06/01/2007 567 CMI 495000 0 1 1 XXXXXXXXXX00 2091.13 1 0 0 # 7.000 0.000 2091.13 999.0 0 444 ACWORTH 30101 33 30.88 42.6 05/08/2007 0 N 0 157 0 06/01/2007 06/14/2007 707 208 100 358480 CMI N N 9766965709 10 11 P 1 7 3 167600 167600 070660 07/01/2007 06/01/2037 1115.05 360 360 C 80 CT 06/01/2007 35 CMI 210000 0 1 1 XXXXXXXXXX00 1305.05 1 0 0 # 0.000 0.000 0 0.0 0 0 MONTVILLE UNCASVILLE 6382 6 26.2 37.76 05/11/2007 209500 N 0 135 0 06/01/2007 06/14/2007 776 213 100 167600 CMI N Y 9766975209 10 21 E 8 6.5 3 304000 304000 070660 07/01/2007 06/01/2037 1921.49 360 360 C 84.444 MA 06/01/2007 35 CMI 360000 0 1 1 XXXXXXXXXX00 2437.49 1 0 0 # 0.000 0.000 0 0.0 0 0 LEOMINSTER 1453 14 35.33 42.98 DD 05/03/2007 0 N 12 135 0 06/01/2007 06/14/2007 725 213 84.44 304000 CMI N N 9766975829 10 21 E 1 6.5 3 217600 217403.29 070660 06/01/2007 05/01/2037 1375.38 360 359 C 80 FL 06/01/2007 35 CMI 272000 0 1 1 XXXXXXXXXX00 1375.38 1 0 0 # 0.000 0.000 0 0.0 0 0 BOYNTON BEACH 33435 50 16.5 48.6 04/25/2007 0 N 0 135 0 06/01/2007 06/14/2007 783 214 80 217403.29 CMI N N 9766985209 50 21 E 1 6.875 3 50000 49958 070660 06/01/2007 05/01/2037 328.46 360 359 C 23.866 FL 06/01/2007 35 CMI 209500 0 1 1 XXXXXXXXXX00 485.46 1 0 0 # 0.000 0.000 0 0.0 0 0 KISSIMMEE 34741 49 28.98 39.86 04/18/2007 0 N 0 132 0 06/01/2007 06/14/2007 680 215 23.87 49958 CMI N N 9766995009 50 11 P 1 6.5 3 265200 265200 070665 07/01/2007 06/01/2037 1436.5 360 360 C 80 MD 06/01/2007 567 CMI 350000 0 1 1 XXXXXXXXXX00 1685.5 1 0 0 # 6.500 0.000 1436.5 999.0 0 444 WALDORF 20603 9 16.09 38.77 05/11/2007 331500 N 0 135 0 06/01/2007 06/14/2007 681 213 100 265200 CMI N Y 9766995229 50 21 N 1 7 0 390400 390079.99 070660 06/01/2007 05/01/2037 2597.34 360 359 C01 80 GA 05/01/2007 35 CMI 488000 0 1 1 XXXXXXXXXX00 2597.34 1 0 0 # 0.000 0.000 0 0.0 0 0 STONE MOUNTAIN 30087 43 31.48 40.96 04/20/2007 0 N 0 157 0 06/01/2007 06/14/2007 670 208 80 390400 CMI N N 9766995489 50 26 E 1 6.5 3 156000 155858.81 070660 06/01/2007 05/01/2037 986.03 360 359 C 62.903 FL 06/01/2007 35 CMI 248000 0 1 1 XXXXXXXXXX00 1315.03 1 0 0 # 0.000 0.000 0 0.0 0 0 LAKE MARY 32746 59 0 0 04/24/2007 0 N 0 136 0 06/01/2007 06/14/2007 692 211 62.9 155858.81 CMI N N 9767905549 33 13 P 1 6.5 3 183750 183750 070665 07/01/2007 06/01/2037 995.31 360 360 C 75 MA 06/01/2007 567 CMI 258000 0 1 1 XXXXXXXXX000 995.31 1 0 0 # 6.500 0.000 995.31 999.0 0 444 BOSTON 2115 13 28.64 44.15 05/15/2007 245000 N 0 135 0 06/01/2007 06/14/2007 690 214 75 183750 CMI N N 9767915859 50 11 P 1 6.375 0 333000 333000 070665 06/01/2007 05/01/2037 1769.06 360 359 C 75 AZ 06/01/2007 567 CMI 445000 0 1 1 XXXXXXXXX000 1978.06 1 0 0 # 6.375 0.000 1769.06 999.0 0 444 PHOENIX 85086 7 19.78 26.16 04/06/2007 444000 N 0 135 0 06/01/2007 06/14/2007 685 213 100 333000 CMI N N 9767925029 51 21 E 1 6.875 3 592000 592000 070665 06/01/2007 05/01/2037 3391.67 360 359 C01 80 CA 05/01/2007 567 CMI 740000 0 1 1 XXXXXXXXX000 4043.67 1 0 0 # 6.875 0.000 3391.67 999.0 0 444 LAKE FOREST 92630 30 25.63 39.28 04/09/2007 0 N 0 135 0 06/01/2007 06/14/2007 665 213 80 592000 CMI N N 9767925109 33 12 P 1 6.75 3 141393 141391.34 070665 05/01/2007 04/01/2037 795.33 360 358 C 70 NV 06/01/2007 567 CMI 202000 0 1 1 XXXXXXXXX000 942.33 1 0 0 # 6.750 0.000 795.34 999.0 0 444 LAS VEGAS 89123 2 0 29.03 03/20/2007 201990 N 0 132 0 06/01/2007 06/14/2007 776 215 70 141391.34 CMI N N 9767925249 50 11 P 1 6.25 0 169760 169594.17 070660 06/01/2007 05/01/2037 1045.24 360 359 C 80 TX 06/01/2007 35 CMI 220000 0 1 1 XXXXXXXXX000 1625.24 1 0 0 # 0.000 0.000 0 0.0 0 0 RICHMOND 77469 79 27.21 46.14 04/20/2007 212200 N 0 132 0 06/01/2007 06/14/2007 718 215 100 169594.17 CMI N N 9767935149 10 13 P 8 7.875 3 239700 239535.04 070660 06/01/2007 05/01/2037 1737.99 360 359 C01 85 KS 05/01/2007 35 CMI 282000 0 1 1 XXXXXXXXX000 2327.99 1 0 0 # 0.000 0.000 0 0.0 0 0 FAIRVIEW 66425 7 20.18 43.06 HD 04/04/2007 282000 N 12 135 0 06/01/2007 06/14/2007 691 214 85 239700 CMI N N 9767945129 10 21 N 1 6.75 0 330000 330000 070665 06/01/2007 05/01/2037 1856.25 360 359 C 78.947 MI 06/01/2007 567 CMI 418000 0 1 1 XXXXXXXXX000 1856.25 1 0 0 # 6.750 0.000 1856.25 999.0 0 444 COMMERCE TOWNSHIP 48390 63 40.96 46.38 04/20/2007 0 N 0 135 0 06/01/2007 06/14/2007 767 213 99.97 330000 CMI N N 9767965889 51 11 P 1 6.375 3 100000 99907.38 070660 06/01/2007 05/01/2037 623.87 360 359 C 33.112 NY 06/01/2007 35 CMI 305000 0 1 1 XXXXXXXXX000 1228.87 1 0 0 # 0.000 0.000 0 0.0 0 0 CORAM 11727 52 16.02 34.09 04/19/2007 302000 N 0 135 0 06/01/2007 06/14/2007 715 213 33.11 99907.38 CMI N Y 9767975739 50 11 P 1 6.5 3 552000 552000 070665 05/01/2007 04/01/2037 2990 360 358 C 80 CA 06/01/2007 567 CMI 690000 0 1 1 XXXXXXXXX000 3852 1 0 0 # 6.500 0.000 2990 999.0 0 444 YORBA LINDA 92886 30 22.72 24.56 03/23/2007 690000 N 0 132 0 06/01/2007 06/14/2007 769 215 95 552000 CMI N N 9767985009 33 26 E 1 6.375 3 130000 130000 070665 07/01/2007 06/01/2037 690.63 360 360 C 48.148 CA 06/01/2007 567 CMI 270000 0 1 1 XXXXXXXXX000 767.63 1 0 0 # 6.375 0.000 690.63 999.0 0 444 PORT HUENEME 93041 56 33.15 48.76 05/10/2007 0 N 0 132 811 06/01/2007 06/14/2007 757 215 48.15 130000 CMI N N 9767995049 50 21 E 1 6.625 3 304000 303731.78 070660 06/01/2007 05/01/2037 1946.55 360 359 C 80 IL 06/01/2007 35 CMI 380000 0 1 1 XXXXXXXXX000 2790.55 1 0 0 # 0.000 0.000 0 0.0 0 0 AURORA 60503 47 29.51 35.84 04/18/2007 0 N 0 132 0 06/01/2007 06/14/2007 654 215 80 303731.78 CMI N N 9767995589 10 13 P 1 6.375 3 148000 147862.92 070660 06/01/2007 05/01/2037 923.33 360 359 C 80 CT 06/01/2007 35 CMI 207000 0 1 1 XXXXXXXXX000 1307.33 1 0 0 # 0.000 0.000 0 0.0 0 0 WEST HARTFORD 6117 2 14.9 27.33 04/20/2007 185000 N 0 132 0 06/01/2007 06/14/2007 787 215 80 147862.92 CMI N N 9767995879 50 11 P 1 6.75 0 439277 439277 070665 06/01/2007 05/01/2037 2470.93 360 359 C 79.999 MD 06/01/2007 567 CMI 550000 0 1 1 XXXXXXXXX000 2470.93 1 0 0 # 6.750 0.000 2470.93 999.0 0 444 UPPER MARLBORO 20772 17 23.91 29.5 04/23/2007 549097 N 0 135 0 06/01/2007 06/14/2007 676 213 100 439277 CMI N N 9768905009 23 26 E 1 7.5 3 112500 112332.49 070660 05/01/2007 04/01/2037 786.62 360 358 C 75 MI 06/01/2007 35 CMI 150000 0 1 1 XXXXXXXX0000 1085.62 1 0 0 # 0.000 0.000 0 0.0 0 0 ROCHESTER HILLS 48307 63 25.34 43.38 03/21/2007 0 N 0 135 0 06/01/2007 06/14/2007 789 213 75 112332.49 CMI N N 9776905819 50 21 E 1 6.5 3 165000 165000 070665 07/01/2007 06/01/2037 893.75 360 360 C 79.71 FL 06/01/2007 567 CMI 207000 0 1 1 XXXXXXXXXX00 1170.75 1 0 0 # 6.500 0.000 893.75 999.0 0 444 BRANDON 33511 29 29.12 29.48 05/02/2007 0 N 0 135 0 06/01/2007 06/14/2007 662 214 79.71 165000 CMI N N 9776915369 10 21 N 1 6.25 3 393750 393450 070665 06/01/2007 05/01/2037 2049.22 360 359 C 75 NY 06/01/2007 567 CMI 525000 0 1 1 XXXXXXXXXX00 2049.22 1 0 0 # 6.250 0.000 2050.78 999.0 0 444 STATEN ISLAND 10304 43 21.3 36 04/18/2007 0 N 0 135 0 06/01/2007 06/14/2007 690 213 75 393450 CMI N N 9776915999 50 26 E 1 6.25 3 287400 287400 070665 06/01/2007 05/01/2037 1496.88 360 359 C01 57.48 NJ 05/01/2007 567 CMI 500000 0 1 1 XXXXXXXXXX00 2048.88 1 0 0 # 6.250 0.000 1496.88 999.0 0 444 OCEAN GROVE 7756 13 22.84 41.48 04/25/2007 0 N 0 135 0 06/01/2007 06/14/2007 791 213 57.48 287400 CMI N N 9776935249 50 21 N 1 6.75 3 357000 356983.13 070665 06/01/2007 05/01/2037 2008.03 360 359 C 78.461 CA 06/01/2007 567 CMI 455000 0 1 1 XXXXXXXXXX00 2233.03 1 0 0 # 6.750 0.000 2008.13 999.0 0 444 LAKE ELSINORE 92530 33 35.04 44.42 04/24/2007 0 N 0 135 0 06/01/2007 06/14/2007 678 213 78.46 356983.13 CMI N N 9776935329 10 21 N 1 6.875 0 255000 254785.61 070660 06/01/2007 05/01/2037 1675.17 360 359 C 75 MN 07/01/2007 35 CMI 340000 0 1 1 XXXXXXXXXX00 1999.17 1 0 0 # 0.000 0.000 0 0.0 0 0 GAYLORD 55334 72 23.77 47.57 04/20/2007 0 N 0 132 0 06/01/2007 06/14/2007 653 215 100 254570.15 CMI N N 9776945919 10 11 P 1 6.25 3 291700 291700 070665 07/01/2007 06/01/2037 1519.27 360 360 C 74.987 NY 06/01/2007 567 CMI 389000 0 1 1 XXXXXXXXXX00 2163.27 1 0 0 # 6.250 0.000 1519.27 999.0 0 444 YONKERS 10703 60 31.64 42.49 05/04/2007 389000 N 0 132 0 06/01/2007 06/14/2007 752 215 89.97 291700 CMI N Y 9776955129 14 11 P 1 7 3 616000 616000 070660 07/01/2007 06/01/2037 4098.26 360 360 C 80 NJ 06/01/2007 35 CMI 770000 0 1 1 XXXXXXXXXX00 4098.26 2 0 0 # 0.000 0.000 0 0.0 0 0 EAST RUTHERFORD 7073 2 28.26 33.42 05/10/2007 770000 N 0 135 0 06/01/2007 06/14/2007 708 213 100 616000 CMI N Y 9776965119 10 13 P 1 6.5 3 90000 90000 070660 07/01/2007 06/01/2037 568.86 360 360 C 64.285 UT 06/01/2007 35 CMI 145000 0 1 1 XXXXXXXXXX00 648.86 1 0 0 # 0.000 0.000 0 0.0 0 0 AMERICAN FORK 84003 25 0 12.34 05/02/2007 140000 N 0 135 0 06/01/2007 06/14/2007 793 214 64.29 90000 CMI N N 9776965209 10 11 P 1 6.875 3 140000 140000 070660 07/01/2007 06/01/2037 919.7 360 360 C 80 MN 06/01/2007 35 CMI 176000 0 1 1 XXXXXXXXXX00 1168.7 1 0 0 # 0.000 0.000 0 0.0 0 0 BLOOMINGTON 55437 27 15.38 22.55 05/11/2007 175000 N 0 135 0 06/01/2007 06/14/2007 748 214 100 140000 CMI N Y 9776975219 10 11 P 1 7.25 3 154000 154000 070665 07/01/2007 06/01/2037 930.42 360 360 C 80 NC 06/01/2007 567 CMI 192500 0 1 1 XXXXXXXXXX00 1078.42 1 0 0 # 7.250 0.000 930.42 999.0 0 444 CARY 27513 92 26.98 30.95 05/15/2007 192500 N 0 157 0 06/01/2007 06/14/2007 731 208 100 154000 CMI N N 9776985409 10 21 E 1 6.5 3 304000 304000 070665 06/01/2007 05/01/2037 1646.67 360 359 C 79.581 MA 06/01/2007 567 CMI 382000 0 1 1 XXXXXXXXXX00 2014.67 1 0 0 # 6.500 0.000 1646.67 999.0 0 444 PLYMOUTH 2360 12 32.57 59.77 05/01/2007 0 N 0 132 0 06/01/2007 06/14/2007 744 215 89.01 304000 CMI N N 9776995519 10 21 N 1 6.25 3 412500 412498.44 070665 06/01/2007 05/01/2037 2148.43 360 359 C 75 CA 06/01/2007 567 CMI 550000 0 1 1 XXXXXXXXXX00 2148.43 1 0 0 # 6.250 0.000 2148.44 999.0 0 444 CARSON 90745 19 24.79 32.94 04/25/2007 0 N 0 135 0 06/01/2007 06/14/2007 757 213 95 412498.44 CMI N N 9776995549 50 11 P 1 7.875 3 604000 603584.33 070660 06/01/2007 05/01/2037 4379.42 360 359 C01 80 TX 05/01/2007 35 CMI 755000 0 1 1 XXXXXXXXXX00 4379.42 1 0 0 # 0.000 0.000 0 0.0 0 0 FULSHEAR 77441 79 22 27.43 04/19/2007 755000 N 0 132 0 06/01/2007 06/14/2007 658 215 92.91 604000 CMI N Y 9777915809 10 26 N 1 6.375 3 225000 224791.6 070660 06/01/2007 05/01/2037 1403.71 360 359 C01 42.857 CA 05/01/2007 35 CMI 525000 0 1 1 XXXXXXXXX000 1403.71 1 0 0 # 0.000 0.000 0 0.0 0 0 SEASIDE 93955 27 0 0 04/26/2007 0 N 0 136 0 06/01/2007 06/14/2007 698 211 42.86 225000 CMI N N 9777925639 10 21 E 1 6.375 3 978600 978600 070665 05/01/2007 04/01/2037 5198.81 360 358 C 75 MD 06/01/2007 567 CMI 1304800 0 1 1 XXXXXXXXX000 5763.35 1 0 0 # 6.375 0.000 5198.81 999.0 0 444 ANNAPOLIS 21401 2 0 0 03/26/2007 0 N 0 136 0 06/01/2007 06/14/2007 764 211 75 978600 CMI N N 9777935799 23 11 P 1 6.375 3 295920 295920 070665 06/01/2007 05/01/2037 1572.08 360 359 C 80 CA 06/01/2007 567 CMI 370000 0 1 1 XXXXXXXXX000 1572.08 1 0 0 # 6.375 0.000 1572.08 999.0 0 444 VALENCIA 91354 19 32.67 44.26 04/25/2007 369900 N 0 132 811 06/01/2007 06/14/2007 753 215 100 295920 CMI N Y 9777945069 10 21 E 1 6.25 0 416000 416000 070665 06/01/2007 05/01/2037 2166.67 360 359 C 80 CA 06/01/2007 567 CMI 520000 0 1 1 XXXXXXXXX000 2166.67 1 0 0 # 6.250 0.000 2166.67 999.0 0 444 BRENTWOOD 94513 7 32.07 40.71 03/30/2007 0 N 0 132 0 06/01/2007 06/14/2007 724 215 88.65 416000 CMI N N 9777955549 10 21 N 1 6.375 3 496000 495540.61 070660 06/01/2007 05/01/2037 3094.39 360 359 C 79.742 CA 06/01/2007 35 CMI 622000 0 1 1 XXXXXXXXX000 3094.39 1 0 0 # 0.000 0.000 0 0.0 0 0 GARDEN GROVE 92840 30 17.82 24.93 04/09/2007 0 N 0 135 0 06/01/2007 06/14/2007 685 213 84.32 495540.61 CMI N N 9777965579 10 26 E 1 6 3 207000 206793.93 070660 06/01/2007 05/01/2037 1241.07 360 359 C 58.309 FL 06/01/2007 35 CMI 355000 0 1 1 XXXXXXXXX000 1469.07 1 0 0 # 0.000 0.000 0 0.0 0 0 MIAMI 33155 13 7.25 22.35 04/12/2007 0 N 0 135 0 06/01/2007 06/14/2007 792 214 58.31 206793.93 CMI N N 9777965869 10 21 E 1 6.375 3 182000 181831.44 070660 06/01/2007 05/01/2037 1135.44 360 359 C 76.793 MN 06/01/2007 35 CMI 237000 0 1 1 XXXXXXXXX000 1425.44 1 0 0 # 0.000 0.000 0 0.0 0 0 ST LOUIS PARK 55416 27 20.74 23.08 04/23/2007 0 N 0 135 0 06/01/2007 06/14/2007 757 214 76.79 181831.44 CMI N N 9777995119 50 26 N 1 6.25 3 310000 310000 070660 07/01/2007 06/01/2037 1908.72 360 360 C 79.487 NV 06/01/2007 35 CMI 390000 0 1 1 XXXXXXXXX000 1908.72 1 0 0 # 0.000 0.000 0 0.0 0 0 RENO 89521 16 9.7 40.39 05/03/2007 0 N 0 135 0 06/01/2007 06/14/2007 727 214 79.49 310000 CMI N N 9777995729 10 21 E 1 6.875 0 991900 991900 070665 06/01/2007 05/01/2037 5682.76 360 359 C 65 NY 06/01/2007 567 CMI 1526000 0 1 1 XXXXXXXXX000 5682.76 1 0 0 # 6.875 0.000 5682.76 999.0 0 444 GREENVALE 11548 30 22.73 26.15 03/30/2007 0 N 0 157 0 06/01/2007 06/14/2007 773 208 65 991900 CMI N N 9778905479 10 21 N 1 6.75 3 311000 311000 070665 05/01/2007 04/01/2037 1749.38 360 358 C 79.948 CA 06/01/2007 567 CMI 389000 0 1 1 XXXXXXX00000 2133.38 1 0 0 # 6.750 0.000 1749.38 999.0 0 444 LOS ANGELES 90002 19 35.55 38.28 03/21/2007 0 N 0 135 0 06/01/2007 06/14/2007 683 213 94.86 311000 CMI N N 9786905269 10 11 P 1 6.75 3 345600 345600 070665 07/01/2007 06/01/2037 1944 360 360 C 80 OR 06/01/2007 567 CMI 450000 0 1 1 XXXXXXXXXX00 2155 1 0 0 # 6.750 0.000 1944 999.0 0 444 MONMOUTH 97361 27 26.98 34.68 05/02/2007 432000 N 0 135 0 06/01/2007 06/14/2007 740 214 100 345600 CMI N N 9786905649 10 11 P 1 6.75 3 131200 131087.04 070660 06/01/2007 05/01/2037 850.96 360 359 C 80 ID 06/01/2007 35 CMI 170000 0 1 1 XXXXXXXXXX00 965.96 1 0 0 # 0.000 0.000 0 0.0 0 0 NAMPA 83651 14 15.63 27.77 04/27/2007 164000 N 0 135 0 06/01/2007 06/14/2007 700 214 100 131087.04 CMI N Y 9786905799 10 11 P 1 6.625 3 402500 402499.14 070665 06/01/2007 05/01/2037 2222.13 360 359 C 70 AZ 06/01/2007 567 CMI 575000 0 1 1 XXXXXXXXXX00 2344.13 1 0 0 # 6.625 0.000 2222.14 999.0 0 444 PHOENIX 85086 7 9.93 23.28 04/25/2007 575000 N 0 135 0 06/01/2007 06/14/2007 785 213 100 402499.14 CMI N Y 9786915599 10 11 P 1 6.875 3 206320 206320 070665 06/01/2007 05/01/2037 1182.04 360 359 C 80 NV 06/01/2007 567 CMI 271000 0 1 1 XXXXXXXXXX00 1349.04 1 0 0 # 6.875 0.000 1182.04 999.0 0 444 LAS VEGAS 89123 2 32.26 39.15 04/30/2007 257900 N 0 135 0 06/01/2007 06/14/2007 698 214 100 206320 CMI N Y 9786925019 10 21 E 1 6.25 3 440000 440000 070665 07/01/2007 06/01/2037 2291.67 360 360 C 80 NJ 06/01/2007 567 CMI 550000 0 1 1 XXXXXXXXXX00 3186.67 1 0 0 # 6.250 0.000 2291.67 999.0 0 444 N BRUNSWICK 8902 12 0 0 04/27/2007 0 N 0 136 0 06/01/2007 06/14/2007 667 211 80 440000 CMI N N 9786925199 10 26 E 1 6.625 3 150000 149867.66 070660 06/01/2007 05/01/2037 960.47 360 359 C01 39.473 CA 05/01/2007 35 CMI 380000 0 1 1 XXXXXXXXXX00 960.47 1 0 0 # 0.000 0.000 0 0.0 0 0 LOMPOC 93436 42 0 0 04/26/2007 0 N 0 136 0 06/01/2007 06/14/2007 746 211 39.47 150000 CMI N N 9786935319 10 21 N 8 7 3 540000 539557.37 070660 06/01/2007 05/01/2037 3592.63 360 359 C 90 MD 06/01/2007 35 CMI 600000 0 1 1 XXXXXXXXXX00 4205.63 1 0 0 # 0.000 0.000 0 0.0 0 0 SILVER SPG 20905 16 40.36 40.45 DD 04/24/2007 0 N 25 132 0 06/01/2007 06/14/2007 707 215 90 539557.37 CMI N N 9786935959 14 21 N 1 6.75 3 500000 499569.51 070660 06/01/2007 05/01/2037 3242.99 360 359 C01 61.349 CA 05/01/2007 35 CMI 815000 0 1 1 XXXXXXXXXX00 3242.99 2 0 0 # 0.000 0.000 0 0.0 0 0 EL MONTE 91732 19 36.31 41.04 04/26/2007 0 N 0 157 0 06/01/2007 06/14/2007 707 208 89.82 500000 CMI N N 9786945139 11 26 E 1 7.375 3 417000 417000 070660 07/01/2007 06/01/2037 2880.12 360 360 C 69.5 PA 06/01/2007 35 CMI 600000 0 1 1 XXXXXXXXXX00 3264.12 1 0 0 # 0.000 0.000 0 0.0 0 0 PHILADELPHIA 19125 51 0 0 05/11/2007 0 N 0 136 0 06/01/2007 06/14/2007 683 212 69.5 417000 CMI N N 9786945529 10 21 E 1 6.5 3 100000 99909.6 070660 06/01/2007 05/01/2037 632.07 360 359 C 51.546 FL 06/01/2007 35 CMI 194000 0 1 1 XXXXXXXXXX00 971.07 1 0 0 # 0.000 0.000 0 0.0 0 0 OPA LOCKA 33054 13 23.99 23.99 04/24/2007 0 N 0 132 0 06/01/2007 06/14/2007 695 215 51.55 99909.6 CMI N N 9786945729 16 13 P 1 7.5 3 100000 99889.88 070660 06/01/2007 05/01/2037 699.21 360 359 C 48.426 WI 06/01/2007 35 CMI 215000 0 1 1 XXXXXXXXXX00 1052.21 3 0 0 # 0.000 0.000 0 0.0 0 0 RHINELANDER 54501 44 17.31 44.66 05/03/2007 206500 N 0 135 0 06/01/2007 06/14/2007 702 214 48.43 99889.88 CMI N N 9786955159 50 11 P 1 6.125 3 135000 134867.06 070660 06/01/2007 05/01/2037 820.27 360 359 C 75 KY 06/01/2007 35 CMI 180000 0 1 1 XXXXXXXXXX00 998.27 1 0 0 # 0.000 0.000 0 0.0 0 0 LEXINGTON 40515 34 16.28 41.74 04/26/2007 180000 N 0 135 0 06/01/2007 06/14/2007 783 213 100 134867.06 CMI N N 9786955729 10 21 N 1 6.75 3 260000 259776.14 070660 06/01/2007 05/01/2037 1686.36 360 359 C 80 NJ 06/01/2007 35 CMI 325000 0 1 1 XXXXXXXXXX00 1966.36 1 0 0 # 0.000 0.000 0 0.0 0 0 LITTLE EGG HBR TWP 8087 3 36.37 40.3 04/24/2007 0 N 0 135 0 06/01/2007 06/14/2007 685 213 100 259776.14 CMI N N 9786965099 50 11 P 1 6.625 3 476000 475580.04 070660 06/01/2007 05/01/2037 3047.88 360 359 C 80 GA 06/01/2007 35 CMI 598000 0 1 1 XXXXXXXXXX00 3047.88 1 0 0 # 0.000 0.000 0 0.0 0 0 DULUTH 30097 67 9.14 14.79 04/30/2007 595000 N 0 132 0 06/01/2007 06/14/2007 725 215 80 475580.04 CMI N N 9786965479 10 21 N 1 6.875 3 112000 112000 070660 07/01/2007 06/01/2037 735.76 360 360 C 80 IN 06/01/2007 35 CMI 140000 0 1 1 XXXXXXXXXX00 893.76 1 0 0 # 0.000 0.000 0 0.0 0 0 LA PORTE 46350 46 22.38 39.1 05/08/2007 0 N 0 132 0 06/01/2007 06/14/2007 690 215 98.93 112000 CMI N N 9786975529 33 21 E 1 7.25 3 86800 86800 070660 07/01/2007 06/01/2037 592.13 360 360 C 80 UT 06/01/2007 35 CMI 108500 0 1 1 XXXXXXXXXX00 632.13 1 0 0 # 0.000 0.000 0 0.0 0 0 OREM 84057 25 29.01 29.01 05/04/2007 0 N 0 132 0 06/01/2007 06/14/2007 766 215 95 86800 CMI N N 9786985159 10 21 E 1 6.625 3 250000 249779.43 070660 06/01/2007 05/01/2037 1600.78 360 359 C 74.626 NJ 06/01/2007 35 CMI 335000 0 1 1 XXXXXXXXXX00 2029.78 1 0 0 # 0.000 0.000 0 0.0 0 0 BRICK 8723 15 28.2 39.87 04/25/2007 0 N 0 135 0 06/01/2007 06/14/2007 683 214 74.63 249779.43 CMI N N 9786985319 51 11 P 1 6.5 3 404000 404000 070665 06/01/2007 05/01/2037 2188.33 360 359 C 80 VA 06/01/2007 567 CMI 505000 0 1 1 XXXXXXXXXX00 2605.33 1 0 0 # 6.500 0.000 2188.33 999.0 0 444 FALLS CHURCH 22043 29 29 48.04 04/30/2007 505000 N 0 135 0 06/01/2007 06/14/2007 709 213 100 404000 CMI N Y 9786995949 10 11 P 1 7.5 3 329850 329850 070665 06/01/2007 05/01/2037 2061.56 360 359 C01 79.992 NY 05/01/2007 567 CMI 450000 0 1 1 XXXXXXXXXX00 2991.56 1 0 0 # 7.500 0.000 2061.56 999.0 0 444 THIELLS 10984 44 28.88 34.38 04/27/2007 412350 N 0 157 0 06/01/2007 06/14/2007 725 208 99.99 329850 CMI N Y 9787905259 14 26 N 1 6.875 3 285500 285500 070665 06/01/2007 05/01/2037 1635.68 360 359 C01 59.479 CA 05/01/2007 567 CMI 480000 0 1 1 XXXXXXXXX000 1959.68 2 0 0 # 6.875 0.000 1635.68 999.0 0 444 LATHROP 95330 39 18.22 28.99 04/13/2007 0 N 0 135 0 06/01/2007 06/14/2007 692 213 59.48 285500 CMI N N 9787925069 14 21 E 1 6.5 3 650000 650000 070665 07/01/2007 06/01/2037 3520.83 360 360 C 65 NJ 06/01/2007 567 CMI 1000000 0 1 1 XXXXXXXXX000 4198.83 2 0 0 # 6.500 0.000 3520.83 999.0 0 444 SEASIDE PK 8752 15 32.1 44.06 05/09/2007 0 N 0 135 0 06/01/2007 06/14/2007 741 214 85 650000 CMI N N 9787925909 10 21 E 1 6.125 3 311000 310336.81 070660 06/01/2007 05/01/2027 2250.59 240 239 C 52.711 CA 06/01/2007 35 CMI 590000 0 1 1 XXXXXXXXX000 2543.59 1 0 0 # 0.000 0.000 0 0.0 0 0 NORTH HOLLYWOOD 91605 19 21.2 31.29 04/04/2007 0 N 0 135 0 06/01/2007 06/14/2007 703 214 52.71 310336.81 CMI N N 9787945199 50 21 N 1 6.25 3 350000 349567.91 070660 06/01/2007 05/01/2037 2155.01 360 359 C 31.818 CA 06/01/2007 35 CMI 1100000 0 1 1 XXXXXXXXX000 2155.01 1 0 0 # 0.000 0.000 0 0.0 0 0 GILROY 95020 43 26.88 34.13 03/30/2007 0 N 0 135 811 06/01/2007 06/14/2007 767 213 45.82 349567.91 CMI N N 9787965389 10 11 P 1 6.75 3 164800 164800 070665 06/01/2007 05/01/2037 927 360 359 C 80 NJ 06/01/2007 567 CMI 215000 0 1 1 XXXXXXXXX000 1417 1 0 0 # 6.750 0.000 927 999.0 0 444 ORANGE 7050 7 47.69 47.7 05/04/2007 206000 N 0 135 0 06/01/2007 06/14/2007 682 213 95 164800 CMI N Y 9787975519 10 21 N 1 6.375 3 142400 142400 070660 07/01/2007 06/01/2037 888.39 360 360 C 80 WY 06/01/2007 35 CMI 178000 0 1 1 XXXXXXXXX000 930.39 1 0 0 # 0.000 0.000 0 0.0 0 0 WORLAND 82401 22 0 0 05/11/2007 0 N 0 136 0 06/01/2007 06/14/2007 767 211 80 142400 CMI N N 9787995079 50 21 E 1 6.375 0 360000 359666.57 070660 06/01/2007 05/01/2037 2245.93 360 359 C 80 AZ 06/01/2007 35 CMI 450000 0 1 1 XXXXXXXXX000 2487.93 1 0 0 # 0.000 0.000 0 0.0 0 0 MARICOPA 85239 11 37.86 38.18 04/06/2007 0 N 0 135 0 06/01/2007 06/14/2007 804 213 80 359666.57 CMI N N 9787995489 10 11 P 1 6.625 3 56120 56070.48 070660 06/01/2007 05/01/2037 359.35 360 359 C 73.725 PA 06/01/2007 35 CMI 77000 0 1 1 XXXXXXXXX000 525.35 1 0 0 # 0.000 0.000 0 0.0 0 0 BUTLER 16001 10 32.03 36.93 04/16/2007 76120 N 0 157 0 06/01/2007 06/14/2007 743 208 100 56070.48 CMI N Y 9787995839 10 21 E 1 7 3 136000 135776.39 070660 05/01/2007 04/01/2037 904.81 360 358 C01 80 PR 05/01/2007 35 CMI 170000 0 1 1 XXXXXXXXX000 1079.81 1 0 0 # 0.000 0.000 0 0.0 0 0 SAN JUAN 0 907 5 21.82 33.43 03/30/2007 0 N 0 135 0 06/01/2007 06/14/2007 673 214 90 135888.52 CMI N N 9788905109 18 26 E 1 6.125 3 193000 190253.64 070645 04/01/2007 03/01/2019 1895.9 144 141 C01 27.571 CA 05/01/2007 31 CMI 700000 0 1 1 XXXXXXX00000 2204.9 1 0 0 # 0.000 0.000 0 0.0 0 0 WOODLAND HLS 91364 19 32.29 41.66 02/10/2007 0 N 0 135 0 06/01/2007 06/14/2007 668 213 27.57 191173.76 CMI N N 9788915389 50 21 E 1 6.375 3 436000 435596.18 070660 06/01/2007 05/01/2037 2720.07 360 359 C 80 CA 06/01/2007 35 CMI 545000 0 1 1 XXXXXXX00000 3158.07 1 0 0 # 0.000 0.000 0 0.0 0 0 BAKERSFIELD 93314 15 32.5 44.68 04/20/2007 0 N 0 132 0 06/01/2007 06/14/2007 728 215 88.6 435596.18 CMI N N 9796905449 50 11 P 1 7.375 3 156000 156000 070665 06/01/2007 05/01/2037 958.75 360 359 C 80 VA 06/01/2007 567 CMI 195000 0 1 1 XXXXXXXXXX00 958.75 1 0 0 # 7.375 0.000 958.75 999.0 0 444 VIRGINIA BEACH 23462 236 24.24 34.2 04/26/2007 195000 N 0 135 0 06/01/2007 06/14/2007 686 213 100 156000 CMI N Y 9796905909 10 21 N 1 6.5 3 142500 142371.18 070660 06/01/2007 05/01/2037 900.7 360 359 C 75 MO 06/01/2007 35 CMI 190000 0 1 1 XXXXXXXXXX00 1113.7 1 0 0 # 0.000 0.000 0 0.0 0 0 ST LOUIS 63043 95 26.17 32.41 04/25/2007 0 N 0 132 0 06/01/2007 06/14/2007 646 215 98.95 142371.18 CMI N N 9796915649 10 11 P 1 6.625 3 226400 226200.26 070660 06/01/2007 05/01/2037 1449.66 360 359 C 80 CT 06/01/2007 35 CMI 303000 0 1 1 XXXXXXXXXX00 1809.66 1 0 0 # 0.000 0.000 0 0.0 0 0 NEW MILFORD 6776 3 28.77 42.21 05/04/2007 283000 N 0 135 0 06/01/2007 06/14/2007 701 213 100 226200.26 CMI N Y 9796925829 10 11 P 1 6.375 3 157600 157454.03 070660 06/01/2007 05/01/2037 983.22 360 359 C 80 GA 06/01/2007 35 CMI 198000 0 1 1 XXXXXXXXXX00 1176.22 1 0 0 # 0.000 0.000 0 0.0 0 0 ALPHARETTA 30022 60 26.85 32.4 04/27/2007 197000 N 0 132 0 06/01/2007 06/14/2007 676 215 100 157454.03 CMI N Y 9796935169 10 11 P 1 6.375 3 175120 175120 070665 07/01/2007 06/01/2037 930.33 360 360 C 80 NC 06/01/2007 567 CMI 220000 0 1 1 XXXXXXXXXX00 1119.33 1 0 0 # 6.375 0.000 930.33 999.0 0 444 STATESVILLE 28625 49 16.86 39.06 05/15/2007 218900 N 0 132 0 06/01/2007 06/14/2007 760 215 100 175120 CMI N N 9796935829 10 11 P 1 6.5 3 322500 322208.46 070660 06/01/2007 05/01/2037 2038.42 360 359 C 75 MA 06/01/2007 35 CMI 432000 0 1 1 XXXXXXXXXX00 2411.42 1 0 0 # 0.000 0.000 0 0.0 0 0 ATTLEBORO 2703 3 28.94 31.16 04/30/2007 430000 N 0 132 0 06/01/2007 06/14/2007 759 215 100 322208.46 CMI N Y 9796945149 10 11 P 1 6.75 3 252000 251783.03 070660 06/01/2007 05/01/2037 1634.47 360 359 C 80 CA 06/01/2007 35 CMI 330000 0 1 1 XXXXXXXXXX00 1634.47 1 0 0 # 0.000 0.000 0 0.0 0 0 SAN BERNARDINO 92407 36 32.33 43.28 04/19/2007 315000 N 0 135 0 06/01/2007 06/14/2007 707 213 100 251783.03 CMI N Y 9796945169 10 11 P 1 6.75 3 480000 480000 070660 07/01/2007 06/01/2037 3113.27 360 360 C 80 MA 06/01/2007 35 CMI 750000 0 1 1 XXXXXXXXXX00 4412.27 1 0 0 # 0.000 0.000 0 0.0 0 0 SALEM 1970 5 24.38 39.74 05/15/2007 600000 N 0 135 0 06/01/2007 06/14/2007 771 214 100 480000 CMI N Y 9796945749 50 11 P 1 6.5 3 216000 216000 070665 06/01/2007 05/01/2037 1170 360 359 C 80 NV 06/01/2007 567 CMI 270000 0 1 1 XXXXXXXXXX00 1352 1 0 0 # 6.500 0.000 1170 999.0 0 444 HENDERSON 89011 2 40.6 42.9 04/17/2007 270000 N 0 135 0 06/01/2007 06/14/2007 708 213 100 216000 CMI N Y 9796945889 10 21 E 1 6.875 3 460000 460000 070665 06/01/2007 05/01/2037 2635.42 360 359 C01 47.52 CA 05/01/2007 567 CMI 968000 0 1 1 XXXXXXXXXX00 3198.42 1 0 0 # 6.875 0.000 2635.42 999.0 0 444 RIVERSIDE 92504 33 37.52 38.17 04/04/2007 0 N 0 135 0 06/01/2007 06/14/2007 688 213 47.52 460000 CMI N N 9796955349 10 21 E 1 6.875 3 102400 102313.97 070660 06/01/2007 05/01/2037 672.7 360 359 C 80 IL 06/01/2007 35 CMI 128000 0 1 1 XXXXXXXXXX00 909.7 1 0 0 # 0.000 0.000 0 0.0 0 0 BELVIDERE 61008 4 0 0 04/23/2007 0 N 0 136 0 06/01/2007 06/14/2007 697 212 80 102313.97 CMI N N 9796955379 10 21 E 1 6.875 3 252000 252000 070665 07/01/2007 06/01/2037 1443.75 360 360 C 74.117 NJ 06/01/2007 567 CMI 340000 0 1 1 XXXXXXXXXX00 1821.75 1 0 0 # 6.875 0.000 1443.75 999.0 0 444 HAMILTON TWP 8330 1 28.04 34.99 04/27/2007 0 N 0 135 0 06/01/2007 06/14/2007 673 213 80 252000 CMI N N 9796955429 10 11 P 1 6.75 3 299999 299999 070665 06/01/2007 05/01/2037 1687.49 360 359 C 79.999 CA 06/01/2007 567 CMI 375000 0 1 1 XXXXXXXXXX00 1687.49 1 0 0 # 6.750 0.000 1687.49 999.0 0 444 PILOT HILL 95664 9 26.24 42.04 04/25/2007 375000 N 0 135 0 06/01/2007 06/14/2007 698 213 100 299999 CMI N Y 9796965409 10 11 P 1 6.625 3 368000 368000 070665 06/01/2007 05/01/2037 2031.67 360 359 C01 80 CA 05/01/2007 567 CMI 480000 0 1 1 XXXXXXXXXX00 2031.67 1 0 0 # 6.625 0.000 2031.67 999.0 0 444 LAKE ELSINORE 92530 33 19.53 28.85 04/13/2007 460000 N 0 135 0 06/01/2007 06/14/2007 716 213 95 368000 CMI N N 9796965579 50 26 E 1 6.875 3 170250 170250 070660 07/01/2007 06/01/2037 1118.42 360 360 C 72.756 TX 06/01/2007 35 CMI 234000 0 1 1 XXXXXXXXXX00 1118.42 1 0 0 # 0.000 0.000 0 0.0 0 0 HOUSTON 77021 101 0 0 05/07/2007 0 N 0 136 0 06/01/2007 06/14/2007 686 212 75 170250 CMI N N 9796985139 14 11 P 1 6.25 3 285289 285289 070665 06/01/2007 05/01/2037 1485.88 360 359 C 79.999 CO 06/01/2007 567 CMI 400000 0 1 1 XXXXXXXXXX00 1694.88 2 0 0 # 6.250 0.000 1485.88 999.0 0 444 DENVER 80209 16 32.24 32.86 04/24/2007 356612 N 0 132 0 06/01/2007 06/14/2007 792 215 100 285289 CMI N N 9796985359 50 11 P 1 6.5 3 157600 157600 070665 06/01/2007 05/01/2037 853.67 360 359 C 80 CO 06/01/2007 567 CMI 197000 0 1 1 XXXXXXXXXX00 1114.67 1 0 0 # 6.500 0.000 853.67 999.0 0 444 CASTLE ROCK 80104 18 35.11 57.63 04/27/2007 197000 N 0 132 0 06/01/2007 06/14/2007 742 215 100 157600 CMI N Y 9796985709 10 11 P 1 7.375 3 195200 194951.47 070660 06/01/2007 05/01/2037 1348.2 360 359 C 80 MA 06/01/2007 35 CMI 244000 0 1 1 XXXXXXXXXX00 1646.2 1 0 0 # 0.000 0.000 0 0.0 0 0 NEW BEDFORD 2745 3 33.61 40.44 04/27/2007 244000 N 0 135 0 06/01/2007 06/14/2007 717 213 100 194951.47 CMI N Y 9796995329 10 24 N 1 6.25 3 410000 410000 070665 07/01/2007 06/01/2037 2135.42 360 360 C 58.992 WA 06/01/2007 567 CMI 695000 0 1 1 XXXXXXXXXX00 2573.42 1 0 0 # 6.250 0.000 2135.42 999.0 0 444 SEATTLE 98119 17 0 0 05/02/2007 0 N 0 136 0 06/01/2007 06/14/2007 761 211 74.02 410000 CMI N N 9797925219 10 26 N 1 6.25 3 197858 197670.26 070660 06/01/2007 05/01/2037 1218.25 360 359 C01 32.435 CA 05/01/2007 35 CMI 610000 0 1 1 XXXXXXXXX000 1218.25 1 0 0 # 0.000 0.000 0 0.0 0 0 WINDSOR 95492 49 4.12 19.33 04/26/2007 0 N 0 135 0 06/01/2007 06/14/2007 727 214 32.44 197858 CMI N N 9797955669 10 21 E 1 5.875 3 101000 100860.48 070665 06/01/2007 05/01/2037 493.8 360 359 C 61.212 NE 06/01/2007 567 CMI 165000 0 1 1 XXXXXXXX0000 559.8 1 0 0 # 5.875 0.000 494.48 999.0 0 444 YUTAN 68073 78 10.84 15.13 04/20/2007 0 N 0 135 0 06/01/2007 06/14/2007 766 214 61.21 100860.48 CMI N N 9797985929 14 21 E 1 6.875 3 520000 519400 070665 05/01/2007 04/01/2037 2975.73 360 358 C 79.877 CA 06/01/2007 567 CMI 651000 0 1 1 XXXXXXXX0000 3471.73 2 0 0 # 6.875 0.000 2979.17 999.0 0 444 LOS ANGELES 90031 19 40.3 44.41 03/27/2007 0 N 0 135 0 06/01/2007 06/14/2007 696 214 79.88 519400 CMI N N 9941209242 50 21 E 1 6.25 0 950000 945443.77 070603 02/01/2007 01/01/2037 5849.31 360 355 65.6 FL 05/01/2007 35 MST 1450000 0 1 1 XXXXXXXXXXXX 7580.41 1 0 0 # 0.000 0.000 0 0.0 0 0 DAVIE 33328 6 0 40 12/08/2006 0 N 0 132 0 06/01/2007 06/14/2007 740 215 71.6 946364.1 N N 9941209252 10 11 P 1 7.375 0 650000 649505.4 070603 06/01/2007 05/01/2037 4489.39 360 359 79.9 CA 05/01/2007 35 MST 835000 0 1 1 XXXXXXXXXXXX 4489.39 1 0 0 # 0.000 0.000 0 0.0 0 0 PLEASANTON 94588 1 0 36 04/13/2007 814125 N 0 147 0 06/01/2007 06/14/2007 705 208 79.9 650000 N N 9941209262 10 21 E 1 6.25 0 560000 558934.53 070603 05/01/2007 04/01/2037 3448.02 360 358 78.9 CA 06/01/2007 35 MST 710000 0 1 1 XXXXXXXXXXXX 3448.02 1 0 0 # 0.000 0.000 0 0.0 0 0 SAN DIEGO 92126 37 0 49 03/20/2007 0 N 0 132 0 06/01/2007 06/14/2007 788 215 78.9 558934.53 N N 9941209282 10 11 P 1 6.5 0 298000 297730.61 070603 06/01/2007 05/01/2037 1883.56 360 359 80 PA 06/01/2007 35 MST 375000 0 1 1 XXXXXXXXXXXX 2261.89 1 0 0 # 0.000 0.000 0 0.0 0 0 WEST CHESTER 19382 15 0 43 04/16/2007 372500 N 0 135 0 06/01/2007 06/14/2007 697 213 94.8 297730.61 N N 9941209292 10 21 N 8 7 0 79800 79668.8 070603 05/01/2007 04/01/2037 530.91 360 358 95 NY 06/01/2007 35 MST 84000 0 1 1 XXXXXXXXXXXX 806.01 1 0 0 # 0.000 0.000 0 0.0 0 0 WHITESBORO 13492 33 0 43 HN 03/19/2007 0 N 30 135 0 06/01/2007 06/14/2007 686 213 95 79668.8 N N 9941209312 10 21 N 1 6.5 0 510000 510000 070604 06/01/2007 05/01/2037 2762.5 360 359 78.5 CA 06/01/2007 567 MST 650000 0 1 1 XXXXXXXXXXXX 2762.5 1 0 0 # 6.500 0.000 2762.5 0.0 0 0 SIMI VALLEY 93065 56 0 34 04/09/2007 0 N 0 135 0 06/01/2007 06/14/2007 693 213 88.2 510000 N N 9941209322 10 21 E 1 6.5 0 197600 197600 070604 05/01/2007 04/01/2037 1070.33 360 358 80 MI 05/01/2007 567 MST 247000 0 1 1 XXXXXXXXXXXX 1398 1 0 0 # 6.500 0.000 1070.33 0.0 0 0 GRAND RAPIDS 49506 41 0 42 03/01/2007 0 N 0 135 0 06/01/2007 06/14/2007 692 213 80 197600 N N 9941219242 50 21 E 1 6.25 0 904000 902276.1 070603 05/01/2007 04/01/2037 5566.08 360 358 80 OR 05/01/2007 35 MST 1130000 0 1 1 XXXXXXXXXXXX 5566.08 1 0 0 # 0.000 0.000 0 0.0 0 0 BEND 97701 9 0 38 03/15/2007 0 N 0 132 0 06/01/2007 06/14/2007 710 215 80 903138.33 N N 9941219252 10 11 P 1 6.375 0 640000 639407.23 070603 06/01/2007 05/01/2037 3992.77 360 359 78.6 CA 06/01/2007 35 MST 815000 0 1 1 XXXXXXXXXXXX 3992.77 1 0 0 # 0.000 0.000 0 0.0 0 0 CAMPBELL 95008 43 0 50 04/13/2007 815000 N 0 132 0 06/01/2007 06/14/2007 761 215 78.6 639407.23 N N 9941219262 10 11 P 1 7 0 550000 549549.17 070603 06/01/2007 05/01/2037 3659.16 360 359 49.4 CA 06/01/2007 35 MST 1116000 0 1 1 XXXXXXXXXXXX 3659.16 1 0 0 # 0.000 0.000 0 0.0 0 0 SUNNYVALE 94087 43 0 20 04/05/2007 1115500 N 0 135 0 06/01/2007 06/14/2007 743 213 49.4 549549.17 N N 9941219282 10 21 E 1 6.375 0 280000 279740.66 070603 06/01/2007 05/01/2037 1746.84 360 359 80 PA 06/01/2007 35 MST 350000 0 1 1 XXXXXXXXXXXX 2132.06 1 0 0 # 0.000 0.000 0 0.0 0 0 SPRINGFIELD 19064 23 0 36 04/17/2007 0 N 0 135 0 06/01/2007 06/14/2007 690 213 80 279740.66 N N 9941219302 50 11 P 1 6.25 0 640000 640000 070604 05/01/2007 04/01/2037 3333.33 360 358 80 CA 06/01/2007 567 MST 800000 0 1 1 XXXXXXXXXXXX 3333.33 1 0 0 # 6.250 0.000 3333.33 0.0 0 0 SIMI VALLEY 93065 56 0 34 03/02/2007 800000 N 0 135 0 06/01/2007 06/14/2007 709 213 90 640000 N N 9941219322 10 21 N 8 6.625 0 126000 125971.4 070604 05/01/2007 04/01/2037 695.62 360 358 84 FL 06/01/2007 567 MST 150000 0 1 1 XXXXXXXXXXXX 872.12 1 0 0 # 6.625 0.000 695.62 0.0 0 0 DUNDEE 33838 53 0 39 HN 03/14/2007 0 N 12 135 0 06/01/2007 06/14/2007 664 213 84 125971.4 N N 9941219472 50 11 P 1 6.625 3 444700 443913.14 070660 05/01/2007 04/01/2037 2847.46 360 358 C01 79.996 CA 05/01/2007 35 CMI 570000 0 1 1 XXXXXXXXXXX0 2847.46 1 0 0 # 0.000 0.000 0 0.0 0 0 SANTA MARIA 93454 42 31.29 47.18 03/08/2007 555900 N 0 132 0 06/01/2007 06/14/2007 707 215 80 444307.65 CMI N Y 9941229242 10 21 N 1 6.25 0 880000 877481.99 070603 04/01/2007 03/01/2037 5418.31 360 357 80 CA 05/01/2007 35 MST 1100000 0 1 1 XXXXXXXXXXXX 5418.31 1 0 0 # 0.000 0.000 0 0.0 0 0 CUPERTINO 95014 43 0 47 02/12/2007 0 N 0 135 0 06/01/2007 06/14/2007 736 213 90 878325.69 N N 9941229252 10 21 E 1 6.5 0 626250 625114.65 070603 05/01/2007 04/01/2037 3958.33 360 358 75 TX 05/01/2007 35 MST 835000 0 1 1 XXXXXXXXXXXX 5101.73 1 0 0 # 0.000 0.000 0 0.0 0 0 AUSTIN 78746 227 0 44 03/15/2007 0 N 0 130 0 06/01/2007 06/14/2007 669 215 75 625683.86 N N 9941229262 10 21 E 1 6.375 0 540000 539499.85 070603 06/01/2007 05/01/2037 3368.9 360 359 80 FL 06/01/2007 35 MST 675000 0 1 1 XXXXXXXXXXXX 3950.73 1 0 0 # 0.000 0.000 0 0.0 0 0 ODESSA 33556 29 0 50 04/11/2007 0 N 0 132 0 06/01/2007 06/14/2007 758 215 80 539499.85 N N 9941229272 10 21 E 1 6.25 0 467500 466610.53 070603 05/01/2007 04/01/2037 2878.48 360 358 73.1 CA 05/01/2007 35 MST 640000 0 1 1 XXXXXXXXXXXX 2878.48 1 0 0 # 0.000 0.000 0 0.0 0 0 BUENA PARK 90620 30 0 47 03/19/2007 0 N 0 132 0 06/01/2007 06/14/2007 733 215 73.1 467056.42 N N 9941229282 10 21 E 1 6.5 0 268000 267514.14 070603 05/01/2007 04/01/2037 1693.94 360 358 80 MI 05/01/2007 35 MST 335000 0 1 1 XXXXXXXXXXXX 2167.36 1 0 0 # 0.000 0.000 0 0.0 0 0 SHELBY TWP 48315 50 0 38 03/09/2007 0 N 0 135 0 06/01/2007 06/14/2007 693 213 80 267757.73 N N 9941229302 50 11 P 1 5.625 0 604000 604000 070604 06/01/2007 05/01/2037 2831.25 360 359 80 CA 06/01/2007 567 MST 755055 0 1 1 XXXXXXXXXXXX 2831.25 1 0 0 # 5.625 0.000 2831.25 0.0 0 0 ORCUTT 93455 42 0 37 04/11/2007 755055 N 0 135 0 06/01/2007 06/14/2007 755 213 80 604000 N N 9941229312 10 11 P 8 6.375 0 493000 493000 070604 05/01/2007 04/01/2037 2619.06 360 358 85 NY 06/01/2007 567 MST 590000 0 1 1 XXXXXXXXXXXX 3378.42 1 0 0 # 6.375 0.000 2619.06 0.0 0 0 BELLPORT 11713 52 0 33 HN 03/22/2007 580000 N 12 135 0 06/01/2007 06/14/2007 721 213 85 493000 N N 9941239262 10 21 N 1 6.25 0 536000 533430.52 070603 02/01/2007 01/01/2037 3300.24 360 355 80 GA 05/01/2007 35 MST 670000 0 1 1 XXXXXXXXXXXX 3300.24 1 0 0 # 0.000 0.000 0 0.0 0 0 MURRAYVILLE 30564 69 0 48 12/27/2006 0 N 0 132 0 06/01/2007 06/14/2007 760 215 80 533949.77 N N 9941239272 23 11 P 1 6.375 0 460000 459145.64 070603 05/01/2007 04/01/2037 2869.8 360 358 80 CA 05/01/2007 35 MST 575000 0 1 1 XXXXXXXXXXXX 2869.8 1 0 0 # 0.000 0.000 0 0.0 0 0 GLENDALE 91206 19 0 49 03/14/2007 575000 N 0 132 0 06/01/2007 06/14/2007 788 215 80 459573.95 N N 9941239282 10 21 E 1 6.25 0 252000 251760.89 070603 06/01/2007 05/01/2037 1551.61 360 359 80 CT 06/01/2007 35 MST 315000 0 1 1 XXXXXXXXXXXX 1551.61 1 0 0 # 0.000 0.000 0 0.0 0 0 KILLINGLY 6239 8 0 31 04/04/2007 0 N 0 135 0 06/01/2007 06/14/2007 691 213 80 251712.5 N N 9941239292 50 21 N 1 5.875 0 942500 942500 070604 03/01/2007 02/01/2037 4614.32 360 356 65 FL 05/01/2007 567 MST 1450000 0 1 1 XXXXXXXXXXXX 5698.44 1 0 0 # 5.875 0.000 4614.32 0.0 0 0 JACKSONVILLE 32226 16 0 28 12/27/2006 0 N 0 135 0 06/01/2007 06/14/2007 716 213 65 942500 N N 9941239302 10 21 E 1 5.875 0 590000 590000 070604 04/01/2007 03/01/2037 2888.54 360 357 69.9 CA 05/01/2007 567 MST 845000 0 1 1 XXXXXXXXXXXX 2888.54 1 0 0 # 5.875 0.000 2888.54 0.0 0 0 GRANITE BAY 95746 31 0 42 02/15/2007 0 N 0 135 0 06/01/2007 06/14/2007 779 213 69.9 590000 N N 9941239312 10 21 N 1 6 0 483000 482879.58 070604 03/01/2007 02/01/2037 2415 360 356 80 FL 06/01/2007 567 MST 604000 0 1 1 XXXXXXXXXXXX 2414.4 1 0 0 # 6.000 0.000 2415 0.0 0 0 WEST PALM BEACH 33411 50 0 36 01/19/2007 0 N 0 135 0 06/01/2007 06/14/2007 678 213 80 482843.98 N N 9941239532 50 11 P 1 6.25 3 239920 239463.52 070660 05/01/2007 04/01/2037 1477.23 360 358 C01 80 GA 05/01/2007 35 CMI 310000 0 1 1 XXXXXXXXXX00 1856.69 1 0 0 # 0.000 0.000 0 0.0 0 0 BUFORD 30519 67 30.18 44.94 03/26/2007 299900 N 0 135 0 06/01/2007 06/14/2007 692 213 80 239692.35 CMI N N 9941249242 10 11 P 1 6.5 0 780000 777873.13 070603 04/01/2007 03/01/2037 4930.13 360 357 80 FL 05/01/2007 35 MST 990000 0 1 1 XXXXXXXXXXXX 0 1 0 0 # 0.000 0.000 0 0.0 0 0 SAINT PETERSBURG 33703 52 0 45 02/28/2007 975000 N 0 135 0 06/01/2007 06/14/2007 675 213 80 778585.92 N N 9941249252 10 21 E 1 6.625 0 600000 599470.63 070603 06/01/2007 05/01/2037 3841.87 360 359 75 AZ 05/01/2007 35 MST 800000 0 1 1 XXXXXXXXXXXX 4220.66 1 0 0 # 0.000 0.000 0 0.0 0 0 PHOENIX 85020 7 0 44 04/09/2007 0 N 0 135 0 06/01/2007 06/14/2007 691 213 75 600000 N N 9941249262 51 21 N 1 6.25 0 527000 525997.32 070603 05/01/2007 04/01/2037 3244.83 360 358 77.3 CA 06/01/2007 35 MST 682000 0 1 1 XXXXXXXXXXXX 3244.83 1 0 0 # 0.000 0.000 0 0.0 0 0 CUPERTINO 95014 43 0 46 03/16/2007 0 N 0 132 0 06/01/2007 06/14/2007 702 215 77.3 525997.32 N N 9941249272 10 21 E 1 5.875 0 450000 449541.21 070603 06/01/2007 05/01/2037 2661.92 360 359 58.9 CA 06/01/2007 35 MST 765000 0 1 1 XXXXXXXXXXXX 2661.92 1 0 0 # 0.000 0.000 0 0.0 0 0 TORRANCE 90501 19 0 35 04/09/2007 0 N 0 135 0 06/01/2007 06/14/2007 703 213 58.9 449541.2 N N 9941249282 23 11 P 1 6.125 0 229600 228857.02 070603 04/01/2007 03/01/2037 1395.07 360 357 80 NM 05/01/2007 35 MST 290000 0 1 1 XXXXXXXXXXXX 1395.07 1 0 0 # 0.000 0.000 0 0.0 0 0 SANTA FE 87505 26 0 44 02/28/2007 287000 N 0 135 0 06/01/2007 06/14/2007 728 213 95 229082.81 N N 9941249292 50 21 N 1 6.875 0 900000 899948.23 070604 04/01/2007 03/01/2037 5156.25 360 357 78 CA 06/01/2007 567 MST 1155000 0 1 1 XXXXXXXXXXXX 5155.98 1 0 0 # 6.875 0.000 5156.25 0.0 0 0 SOUTH SAN FRANCISCO 94080 41 0 42 02/10/2007 0 N 0 135 0 06/01/2007 06/14/2007 676 213 89.7 899948.23 N N 9941249312 50 21 E 1 6.375 0 470000 470000 070604 04/01/2007 03/01/2037 2496.88 360 357 47 CA 05/01/2007 567 MST 1000000 0 1 1 XXXXXXXXXXXX 2496.88 1 0 0 # 6.375 0.000 2496.88 0.0 0 0 OAKLAND 94619 1 0 37 02/26/2007 0 N 0 135 0 06/01/2007 06/14/2007 783 213 67 470000 N N 9941259242 50 21 E 1 5.875 0 760000 756877.74 070603 03/01/2007 02/01/2037 4495.69 360 356 69.1 FL 06/01/2007 35 MST 1100000 0 1 1 XXXXXXXXXXXX 4495.69 1 0 0 # 0.000 0.000 0 0.0 0 0 BOYNTON BEACH 33436 50 0 48 01/25/2007 0 N 0 132 0 06/01/2007 06/14/2007 789 215 69.1 756877.74 N N 9941259272 10 21 E 1 6.5 0 440000 437504.22 070603 01/01/2007 12/01/2036 2781.1 360 354 65.2 NC 05/01/2007 35 MST 675000 0 1 1 XXXXXXXXXXXX 2781.1 1 0 0 # 0.000 0.000 0 0.0 0 0 CONCORD 28027 13 0 11 11/22/2006 0 N 0 147 0 06/01/2007 06/14/2007 802 208 65.2 437913.29 N N 9941259282 10 21 N 1 7 0 200000 199836.07 070603 06/01/2007 05/01/2037 1330.6 360 359 80 GA 05/01/2007 35 MST 250000 0 1 1 XXXXXXXXXXXX 1330.6 1 0 0 # 0.000 0.000 0 0.0 0 0 CARLTON 30627 97 0 36 04/10/2007 0 N 0 135 0 06/01/2007 06/14/2007 664 213 80 200000 N N 9941259292 10 24 E 1 6.25 0 765000 765000 070604 05/01/2007 04/01/2037 3984.38 360 358 58.9 CA 06/01/2007 567 MST 1300000 0 1 1 XXXXXXXXXXXX 3984.38 1 0 0 # 6.250 0.000 3984.38 0.0 0 0 LAGUNA BEACH 92651 30 0 55 03/07/2007 0 N 0 135 0 06/01/2007 06/14/2007 790 213 58.9 765000 N N 9941269252 10 11 P 1 6.375 0 584000 583459.1 070603 06/01/2007 05/01/2037 3643.4 360 359 74.5 CA 05/01/2007 35 MST 784000 0 1 1 XXXXXXXXXXXX 3643.4 1 0 0 # 0.000 0.000 0 0.0 0 0 NOVATO 94949 21 0 46 04/02/2007 784000 N 0 135 0 06/01/2007 06/14/2007 803 213 74.5 584000 N N 9941269262 10 11 P 1 6.5 0 508000 507079.03 070603 05/01/2007 04/01/2037 3210.91 360 358 80 CA 06/01/2007 35 MST 635000 0 1 1 XXXXXXXXXXXX 3210.91 1 0 0 # 0.000 0.000 0 0.0 0 0 PLEASANTON 94566 1 0 47 03/09/2007 635000 N 0 132 0 06/01/2007 06/14/2007 755 215 80 507079.03 N N 9941269272 10 21 E 1 6.5 0 435000 434211.37 070603 05/01/2007 04/01/2037 2749.5 360 358 75 CA 05/01/2007 35 MST 702500 0 1 1 XXXXXXXXXXXX 3302.78 1 0 0 # 0.000 0.000 0 0.0 0 0 COMPTON 90221 19 0 48 03/02/2007 0 N 0 135 0 06/01/2007 06/14/2007 678 213 75 434606.75 N N 9941269282 23 21 N 1 6.5 0 172000 171688.17 070603 05/01/2007 04/01/2037 1087.16 360 358 78.9 IL 05/01/2007 35 MST 218000 0 1 1 XXXXXXXXXXXX 1416.1 1 0 0 # 0.000 0.000 0 0.0 0 0 HANOVER PARK 60133 16 0 34 03/21/2007 0 N 0 135 0 06/01/2007 06/14/2007 721 213 93.7 171844.51 N N 9941269292 10 21 E 1 6.75 0 741000 741000 070604 05/01/2007 04/01/2037 4168.12 360 358 65 CA 05/01/2007 567 MST 1140000 0 1 1 XXXXXXXXXXXX 4659.03 1 0 0 # 6.750 0.000 4168.12 0.0 0 0 SHERMAN OAKS 91423 19 0 24 03/27/2007 0 N 0 135 0 06/01/2007 06/14/2007 686 213 65 741000 N N 9941269302 10 21 E 1 6.75 0 555000 555000 070604 04/01/2007 03/01/2037 3121.88 360 357 73.6 CA 05/01/2007 567 MST 755000 0 1 1 XXXXXXXXXXXX 3121.88 1 0 0 # 6.750 0.000 3121.88 0.0 0 0 LA CRESCENTA 91214 19 0 38 02/21/2007 0 N 0 135 0 06/01/2007 06/14/2007 671 213 73.6 555000 N N 9941269312 10 12 P 1 6.25 0 448000 448000 070604 04/01/2007 03/01/2037 2333.33 360 357 80 CA 06/01/2007 567 MST 565000 0 1 1 XXXXXXXXXXXX 2333.33 1 0 0 # 6.250 0.000 2333.33 0.0 0 0 PALM SPRINGS 92264 33 0 39 02/13/2007 560000 N 0 135 0 06/01/2007 06/14/2007 776 213 80 448000 N N 9941279232 10 21 N 1 6.625 0 2000000 1996461.15 070603 05/01/2007 04/01/2037 12806.22 360 358 40 CA 05/01/2007 35 MST 5000000 0 1 1 XXXXXXXXXXXX 12806.22 1 0 0 # 0.000 0.000 0 0.0 0 0 LA CANADA 91011 19 0 34 03/07/2007 0 N 0 135 0 06/01/2007 06/14/2007 701 213 46 1998235.45 N N 9941279242 10 21 N 1 6.25 0 720000 719316.84 070603 06/01/2007 05/01/2037 4433.16 360 359 80 WA 05/01/2007 35 MST 901000 0 1 1 XXXXXXXXXXXX 4433.16 1 0 0 # 0.000 0.000 0 0.0 0 0 BAINBRIDGE ISLAND 98110 18 0 48 04/23/2007 0 N 0 132 0 06/01/2007 06/14/2007 685 215 90 720000 N N 9941279252 10 21 N 1 5.5 0 580000 578727.39 070603 05/01/2007 04/01/2037 3293.18 360 358 50 CA 05/01/2007 35 MST 1160000 0 1 1 XXXXXXXXXXXX 4029.06 1 0 0 # 0.000 0.000 0 0.0 0 0 YORBA LINDA 92886 30 0 45 03/19/2007 0 N 0 135 0 06/01/2007 06/14/2007 753 213 50 579365.15 N N 9941279262 10 21 N 1 6.5 0 500000 499093.53 070603 05/01/2007 04/01/2037 3160.34 360 358 80 PA 05/01/2007 35 MST 625000 0 1 1 XXXXXXXXXXXX 4218.62 1 0 0 # 0.000 0.000 0 0.0 0 0 ELKINS PARK 19027 46 0 38 03/05/2007 0 N 0 135 0 06/01/2007 06/14/2007 665 213 80 499547.99 N N 9941279272 10 21 E 1 7.375 0 400000 399695.63 070603 06/01/2007 05/01/2037 2762.7 360 359 77.7 IL 06/01/2007 35 MST 515000 0 1 1 XXXXXXXXXXXX 3413.47 1 0 0 # 0.000 0.000 0 0.0 0 0 EVANSTON 60201 16 0 44 04/19/2007 0 N 0 135 0 06/01/2007 06/14/2007 677 213 77.7 399695.63 N N 9941279282 23 21 E 1 6.5 0 160000 159855.36 070603 06/01/2007 05/01/2037 1011.31 360 359 78.1 FL 05/01/2007 35 MST 205000 0 1 1 XXXXXXXXXXXX 1018.16 1 0 0 # 0.000 0.000 0 0.0 0 0 MIAMI BEACH 33139 13 0 12 04/11/2007 0 N 0 135 0 06/01/2007 06/14/2007 706 213 78.1 160000 N N 9941279292 21 11 P 1 6.75 0 716000 120490.76 070604 04/01/2007 03/01/2037 4027.5 360 357 80 VA 06/01/2007 567 MST 904900 0 1 1 XXXXXXXXXXXX 1141.02 1 0 0 # 6.750 0.000 4027.5 0.0 0 0 ALEXANDRIA 22314 201 0 39 02/27/2007 895000 N 0 147 0 06/01/2007 06/14/2007 793 208 90 120490.76 N N 9941279552 10 21 E 1 6.625 3 268500 268500 070665 05/01/2007 04/01/2037 1482.34 360 358 C01 78.97 MA 05/01/2007 567 CMI 340000 0 1 1 XXXXXXXXXX01 1738.58 1 0 0 # 0.000 0.000 0 0.0 0 0 TAUNTON 2780 3 29.96 33.01 03/20/2007 0 N 0 147 0 06/01/2007 06/14/2007 763 208 78.97 268500 CMI N N 9941289232 10 21 N 1 6.5 0 1100000 1099005.58 070603 06/01/2007 05/01/2037 6952.75 360 359 20 CA 05/01/2007 35 MST 5500000 0 1 1 XXXXXXXXXXXX 6952.75 1 0 0 # 0.000 0.000 0 0.0 0 0 SLOUGHHOUSE 95683 34 0 37 04/20/2007 0 N 0 147 0 06/01/2007 06/14/2007 704 208 20 1100000 N N 9941289242 10 21 N 1 6.25 0 695000 694340.56 070603 06/01/2007 05/01/2037 4279.23 360 359 54.6 CA 06/01/2007 35 MST 1275000 0 1 1 XXXXXXXXXXXX 4279.23 1 0 0 # 0.000 0.000 0 0.0 0 0 SAN MARINO 91108 19 0 38 04/03/2007 0 N 0 135 0 06/01/2007 06/14/2007 786 213 54.6 694340.56 N N 9941289252 10 21 E 1 6.625 0 570000 568482.97 070603 04/01/2007 03/01/2037 3649.77 360 357 75 CA 05/01/2007 35 MST 760000 0 1 1 XXXXXXXXXXXX 3973.36 1 0 0 # 0.000 0.000 0 0.0 0 0 TUSTIN 92780 30 0 40 02/26/2007 0 N 0 135 0 06/01/2007 06/14/2007 687 213 75 568991.43 N N 9941289272 10 21 E 1 6.75 0 368000 367683.16 070603 06/01/2007 05/01/2037 2386.84 360 359 80 MI 05/01/2007 35 MST 460000 0 1 1 XXXXXXXXXXXX 2828.83 1 0 0 # 0.000 0.000 0 0.0 0 0 PINCKNEY 48169 47 0 40 04/03/2007 0 N 0 135 0 06/01/2007 06/14/2007 711 213 80 368000 N N 9941289282 10 21 E 1 6.5 0 132000 131880.67 070603 06/01/2007 05/01/2037 834.33 360 359 77.7 TX 05/01/2007 35 MST 170000 0 1 1 XXXXXXXXXXXX 834.33 1 0 0 # 0.000 0.000 0 0.0 0 0 CEDAR PARK 78613 246 0 19 04/17/2007 0 N 0 130 0 06/01/2007 06/14/2007 696 213 77.7 132000 N N 9941289292 10 21 E 1 6.5 0 680400 680400 070604 05/01/2007 04/01/2037 3685.5 360 358 72 FL 05/01/2007 567 MST 945000 0 1 1 XXXXXXXXXXXX 4523.83 1 0 0 # 6.500 0.000 3685.5 0.0 0 0 INDIALANTIC 32903 5 0 35 03/08/2007 0 N 0 135 0 06/01/2007 06/14/2007 708 213 72 680400 N N 9941289302 50 12 P 1 6.75 0 532500 282089.06 070604 05/01/2007 04/01/2037 2995.31 360 358 75 WA 06/01/2007 567 MST 720000 0 1 1 XXXXXXXXXXXX 2995.31 1 0 0 # 6.750 0.000 2995.31 0.0 0 0 CLINTON 98236 15 0 38 03/19/2007 710000 N 0 135 0 06/01/2007 06/14/2007 702 213 75 282089.06 N N 9941289312 50 21 E 1 6.875 0 337000 337000 070604 03/01/2007 02/01/2037 1930.73 360 356 66.8 FL 06/01/2007 567 MST 505000 0 1 1 XXXXXXXXXXXX 2523.46 1 0 0 # 6.875 0.000 1930.73 0.0 0 0 CORAL SPRINGS 33067 6 0 39 01/26/2007 0 N 0 135 0 06/01/2007 06/14/2007 654 213 66.8 337000 N N 9941299232 10 21 N 1 7.25 0 1000000 998435.1 070603 05/01/2007 04/01/2037 6821.76 360 358 66.1 CA 05/01/2007 35 MST 1515000 0 1 1 XXXXXXXXXXXX 6821.76 1 0 0 # 0.000 0.000 0 0.0 0 0 SAN JOSE 95148 43 0 48 03/28/2007 0 N 0 135 0 06/01/2007 06/14/2007 762 213 79.3 999219.91 N N 9941299242 10 21 E 1 6.125 0 660000 656556.1 070603 02/01/2007 01/01/2037 4010.23 360 355 69.5 TX 06/01/2007 35 MST 950000 0 1 1 XXXXXXXXXXXX 4010.23 1 0 0 # 0.000 0.000 0 0.0 0 0 COLLEYVILLE 76034 220 0 41 12/13/2006 0 N 0 130 0 06/01/2007 06/14/2007 713 213 69.5 656556.1 N N 9941299252 10 26 N 1 7 0 564000 563072.68 070603 05/01/2007 04/01/2037 3752.31 360 358 80 IN 05/01/2007 35 MST 705000 0 1 1 XXXXXXXXXXXX 4371.73 1 0 0 # 0.000 0.000 0 0.0 0 0 CARMEL 46033 29 0 37 03/12/2007 0 N 0 132 0 06/01/2007 06/14/2007 727 215 80 563537.69 N N 9941299272 10 21 E 1 6.25 0 332000 331368.34 070603 05/01/2007 04/01/2037 2044.18 360 358 80 CA 05/01/2007 35 MST 415000 0 1 1 XXXXXXXXXXXX 2044.18 1 0 0 # 0.000 0.000 0 0.0 0 0 BLOOMINGTON 92316 36 0 35 03/15/2007 0 N 0 135 0 06/01/2007 06/14/2007 695 213 80 331684.99 N N 9941299282 50 21 E 1 6 0 111000 110441.94 070603 02/01/2007 01/01/2037 665.5 360 355 60 FL 06/01/2007 35 MST 185000 0 1 1 XXXXXXXXXXXX 665.5 1 0 0 # 0.000 0.000 0 0.0 0 0 MIDDLEBURG 32068 10 0 28 12/28/2006 0 N 0 135 0 06/01/2007 06/14/2007 674 213 60 110441.94 N N 9941299312 10 21 N 8 6.375 0 294500 294499.7 070604 02/01/2007 01/01/2037 1564.53 360 355 95 OH 05/01/2007 567 MST 310000 0 1 1 XXXXXXXXXXXX 1872.85 1 0 0 # 6.375 0.000 1564.53 0.0 0 0 OAKWOOD VILLAGE 44146 18 0 44 HN 12/19/2006 0 N 30 135 0 06/01/2007 06/14/2007 676 213 95 294499.7 N N 9941299882 50 21 E 1 6.375 0 385000 383924.54 070660 04/01/2007 03/01/2037 2401.9 360 357 C 76.923 MO 06/01/2007 35 CMI 500500 0 1 1 XXXXXXXXX000 2936.58 1 0 0 # 0.000 0.000 0 0.0 0 0 CHESTERFIELD 63005 95 24.16 38.17 02/07/2007 0 N 0 135 0 06/01/2007 06/14/2007 719 213 76.92 383924.54 CMI N N MORTGAGE LOAN SCHEDULE TRANSLATION CODES FIELD NAME CODE TRANSLATION DELQ_CONS CODE 001 - 999 Commercial Loans DELQ_CONS CODE AC1 Collections - Soldiers & Sailors(Special Risk) DELQ_CONS CODE AC2 Collections - Soldiers & Sailors(Special Risk) DELQ_CONS CODE AC3 Collections - Soldiers & Sailors(Special Risk) DELQ_CONS CODE AC4 Collections - Soldiers & Sailors(Special Risk) DELQ_CONS CODE AC5 Collections - Soldiers & Sailors(Special Risk) DELQ_CONS CODE AC6 Collections - Soldiers & Sailors(Special Risk) DELQ_CONS CODE B00 Bankruptcy - Brooke Kisner DELQ_CONS CODE B01 Bankruptcy - Jim McDonald DELQ_CONS CODE B02 Bankruptcy - Kim Caniford DELQ_CONS CODE B03 Bankruptcy - Scott Cost DELQ_CONS CODE B04 Bankruptcy - Christine Vaughn DELQ_CONS CODE B05 Bankruptcy - Mary Ellen Brust DELQ_CONS CODE B06 Bankruptcy - Catriona Dawson DELQ_CONS CODE B07 Bankruptcy - Kathy Moser DELQ_CONS CODE B08 Bankruptcy - Leigh Anders DELQ_CONS CODE B09 Bankruptcy - Bill Wheeler DELQ_CONS CODE B10 Bankruptcy - Ann Wood DELQ_CONS CODE B11 Bankruptcy - Christina Crampton DELQ_CONS CODE B12 Bankruptcy - Christina Howard DELQ_CONS CODE B13 Bankruptcy - Leah Moser DELQ_CONS CODE B14 Bankruptcy - Leslie Ambush DELQ_CONS CODE B15 Bankruptcy - Sareeka Whiten DELQ_CONS CODE B16 Bankruptcy - Donna West DELQ_CONS CODE B17 Bankruptcy - Amy Cullen DELQ_CONS CODE B18 Bankruptcy - Mark Grillo DELQ_CONS CODE B19 Bankruptcy - Brandy Castle DELQ_CONS CODE B20 Bankruptcy - Amy Viers DELQ_CONS CODE B21 Bankruptcy - Ann Marie Baker DELQ_CONS CODE B22 Bankruptcy - Carol Crouse DELQ_CONS CODE B30 Bankruptcy - Hilda Yacono DELQ_CONS CODE B31 Bankruptcy - Hilda Yacono DELQ_CONS CODE B32 Bankruptcy - Hilda Yacono DELQ_CONS CODE B34 Bankruptcy - Michael Mora DELQ_CONS CODE B98 Bankruptcy - CHE Bankruptcy DELQ_CONS CODE B99 Bankruptcy - CHE Bankruptcy DELQ_CONS CODE BAB Bankruptcy - Amanda Bohr DELQ_CONS CODE BAG Bankruptcy - Jim Agee Jr DELQ_CONS CODE BAQ Bankruptcy received from an Acquisition - Not yet assigned DELQ_CONS CODE BB Bankruptcy - Doreen Lovett DELQ_CONS CODE BDL Bankruptcy - Doreen Lovett DELQ_CONS CODE BFC Bankruptcy - FC referral to BNK prior to assignment DELQ_CONS CODE BGC Bankruptcy - Gwen Canada DELQ_CONS CODE BJA (Jodi Bushong First Am) DELQ_CONS CODE BJB Bankruptcy - Jim Bauer DELQ_CONS CODE BJH Bankruptcy - Joanne Hansen DELQ_CONS CODE BJT Bankruptcy - Jamie Hutchison DELQ_CONS CODE BKG Bankruptcy - Karen Graham DELQ_CONS CODE BMB Bankruptcy - Michelle Bacon DELQ_CONS CODE BMM Bankruptcy - Manuel Morones DELQ_CONS CODE BMR Bankruptcy - Mccalla Raymer DELQ_CONS CODE BMT Bankruptcy - Michelle Turan DELQ_CONS CODE BRJ Bankruptcy - Ryan Jones DELQ_CONS CODE BRK Bankruptcy - Ray Kilpatrick DELQ_CONS CODE BSB Bankruptcy - Steve Berra DELQ_CONS CODE BSG Bankruptcy - Stephan Gitau DELQ_CONS CODE BSW Bankruptcy - Sue Wood DELQ_CONS CODE BTJ (Tiffany Jinson First Am) DELQ_CONS CODE BVM Bankruptcy - OPEN DELQ_CONS CODE BVW Bankruptcy - Brice Vanderlinden DELQ_CONS CODE BWI Bankruptcy - OPEN DELQ_CONS CODE BZ_ Bankruptcy - Ryan Jones DELQ_CONS CODE BK0 Loans Serviced By Others DELQ_CONS CODE C Current Account DELQ_CONS CODE C01-C36 Delinquent Account DELQ_CONS CODE F01 Foreclosure - April Rinehart DELQ_CONS CODE F02 Foreclosure - Susan Clark DELQ_CONS CODE F03 Foreclosure - Greg Gaskill DELQ_CONS CODE F04 Foreclosure - Megan Spencer DELQ_CONS CODE F05 Foreclosure - Colleen Henderson DELQ_CONS CODE F06 Foreclosure - Pam Snoots DELQ_CONS CODE F07 Foreclosure - Dan Eiker DELQ_CONS CODE F08 Foreclosure - Leslie Winkler DELQ_CONS CODE F09 Foreclosure - Minnie Harper DELQ_CONS CODE F10 Foreclosure - Tracey Eckenrode DELQ_CONS CODE F11 Foreclosure - Julie Reed DELQ_CONS CODE F12 Barbara Banks - Foreclosure DELQ_CONS CODE F14 Foreclosure - Kim Liquori DELQ_CONS CODE F37 Foreclosure - Linda Wastler DELQ_CONS CODE F40 Foreclosure - Paulette Hill DELQ_CONS CODE F44 Pre-Sale - pending re-initiation of foreclosure after bankruptcy release - Pam Snoots DELQ_CONS CODE F48 Foreclosure - Tressa Grizzle DELQ_CONS CODE F49 Foreclosure - Rebecca Fauble DELQ_CONS CODE F53 Foreclosure - Linda McCanner DELQ_CONS CODE F56 Foreclosure - Margaret Jeffers DELQ_CONS CODE F5A Foreclosure - Verdugo Trustee Serv DELQ_CONS CODE F5B Foreclosure - Five Star Service DELQ_CONS CODE F5C Foreclosure - Esther Valenzuela DELQ_CONS CODE F5D Foreclosure - Beatriz Osorio DELQ_CONS CODE F5E Foreclosure - Vanessa Perez DELQ_CONS CODE F5F Foreclosure - Claudia Segura DELQ_CONS CODE F5G Foreclosure - Michael Mora DELQ_CONS CODE F5H Foreclosure - Shalom Thompson-Barnes DELQ_CONS CODE F5I Foreclosure - Sona Tashdjian DELQ_CONS CODE F5Z Foreclosure - Piggy 2nd DELQ_CONS CODE F66 Foreclosure - Cindy Heilman DELQ_CONS CODE F67 Foreclosure - Nancy Mentzer DELQ_CONS CODE F68 Foreclosure - Carol Crouse DELQ_CONS CODE F70 Foreclosure - Amy Cullen DELQ_CONS CODE F71 Foreclosure - Sareeka Whiten DELQ_CONS CODE F79 Foreclosure - Melissa Huffer DELQ_CONS CODE F80 Foreclosure - Leigh Anders DELQ_CONS CODE F81 Foreclosure - Kennita Fraley DELQ_CONS CODE F90 Foreclosure - Janet Gardenhour DELQ_CONS CODE F92 Foreclosure - Loss Analysis Review DELQ_CONS CODE F93 Foreclosure - Donna Fogle DELQ_CONS CODE F94 Foreclosure - Catriona Dawson DELQ_CONS CODE F95 Foreclosure - Jaclyn Kramlick DELQ_CONS CODE F96 Foreclosure - Barbara Kemper DELQ_CONS CODE F97 Foreclosure - Lisa Schilling DELQ_CONS CODE F98 Foreclosure - Gabby Patton DELQ_CONS CODE F99 Foreclosure - Kristin Wetzel DELQ_CONS CODE FAB R & L - Amanda Bohr DELQ_CONS CODE FAI Foreclosure - Karen Graham DELQ_CONS CODE FBP Post Sale - Pre ConveyanceBaker, Brinkley, Pierce - Nicole Green DELQ_CONS CODE FBR Foreclosure - Barb Rice DELQ_CONS CODE FCC Foreclosure - Rich Dabney DELQ_CONS CODE FCS Foreclosure - OPEN DELQ_CONS CODE FCU Foreclosure - Chad Unel DELQ_CONS CODE FCW Foreclosure - Carla Weatherford DELQ_CONS CODE FD2 In REO.May have pending claim for FNMA, FHLMC, MI claims w/out Short Sales or 3rd Party Sales DELQ_CONS CODE FDC Claims - Denice Willie DELQ_CONS CODE FJB R & L - Jim Bauer DELQ_CONS CODE FJH R & L - Jaime Hutchison DELQ_CONS CODE FJW Foreclosure - Jim Walker DELQ_CONS CODE FKG Foreclosure - Karen Graham DELQ_CONS CODE FKH Foreclosure - Kevin Hollrah DELQ_CONS CODE FKW Foreclosure - Kim Wilkins DELQ_CONS CODE FLG Foreclosure - DELQ_CONS CODE FPF Conventional Paid Off Loans Awaiting Refund - Martha Yost DELQ_CONS CODE FPS Foreclosure Post Sale - Nicole Green DELQ_CONS CODE FQ1 Pre-Sale - Referred to Foreclosure from Collections - not yet loaded to DRI DELQ_CONS CODE FQ2 Pre-Sale - Referred as SPECIAL to Foreclosure from Collections - not yet loaded to DRI DELQ_CONS CODE FQ9 Foreclosure - Pre-Sale - Referred to FC from Collections (Jim Bauer) DELQ_CONS CODE FOR Foreclosure - CHE Bankruptcy DELQ_CONS CODE FQD Pre-Sale - Not yet assigned to Foreclosure Specialist DELQ_CONS CODE FR2 - FR9 Post-Sale Claims DELQ_CONS CODE FSC Foreclosure - Sherryl Craig DELQ_CONS CODE FSI Foreclosure - Karen Graham DELQ_CONS CODE FSM Foreclosure - Sarah Martin DELQ_CONS CODE FSW R & L - Sue Wood DELQ_CONS CODE FTL Foreclosure - Jim Bauer DELQ_CONS CODE FTP Foreclosure - Kim Wilkins DELQ_CONS CODE FZA Pre-conveyance - Nicole Green DELQ_CONS CODE FZB Pre-conveyance - Nicole Green DELQ_CONS CODE FZC Pre-conveyance - Nicole Green DELQ_CONS CODE FZD Pre-conveyance - Nicole Green DELQ_CONS CODE FZE Pre-conveyance - Nicole Green DELQ_CONS CODE FZF Pre-conveyance - Nicole Green DELQ_CONS CODE FZG Pre-conveyance - Cristin Collier DELQ_CONS CODE FZH Agency Claims - Donita M Young DELQ_CONS CODE FZZ Foreclosure - Citi Home Equity DELQ_CONS CODE FC0 Loans Serviced By Others DELQ_CONS CODE MOG Manhattan Owners Group Loan DELQ_CONS CODE N New Loan DELQ_CONS CODE PAB Amanda Bohr - R&L Group DELQ_CONS CODE PAM Shannon Greiner - Referral and Reporting DELQ_CONS CODE PAQ Acquisition Problems DELQ_CONS CODE PBG Collections - Incoming phone callsfrom customer.Default Control- Monitors and communicates with PBG group DELQ_CONS CODE PBI 6 Mo Balloon Loan - IBM DELQ_CONS CODE PBL Matured Bridge / Balloon Loan DELQ_CONS CODE PCA Boarding Error DELQ_CONS CODE PCC Under Repurchase Review DELQ_CONS CODE PCF Paid Off Accounts - Citi Home Equity loan DELQ_CONS CODE PCL Monitored by Collections DELQ_CONS CODE PCO PBG Coop Loans - Special Payoff Procedures DELQ_CONS CODE PCS Monitored by Customer Service DELQ_CONS CODE PCW California Wild Fire Affected DELQ_CONS CODE PDS FC Correspondence Loans worked in Collections DELQ_CONS CODE PFH Hurricane Disaster DELQ_CONS CODE PHB Habitat For Humanity DELQ_CONS CODE PJB Jim Bauer - R&L Group DELQ_CONS CODE PJC Citi Home Equity - Judy Campbell DELQ_CONS CODE PJH Jaime Hutchison - R&L Group DELQ_CONS CODE PLS Lease Loans DELQ_CONS CODE PNN NACA NSF Loan DELQ_CONS CODE PRC Exclude Puerto Rico Loans from being Serviced DELQ_CONS CODE PRL Research and Litigation Group - Jeanette Caniford DELQ_CONS CODE PSK Skip Account DELQ_CONS CODE PSW Sue Wood DELQ_CONS CODE PTJ Tarsha Jones - R&L Group DELQ_CONS CODE REC Recovery DELQ_CONS CODE REO Loans Serviced By Others DELQ_CONS CODE S21 Loss Mitigation - Approved DELQ_CONS CODE S35 Loss Mitigation FC - Stipulated Forbearance (Special Risk) DELQ_CONS CODE S40 Loss Mitigation - Active Moratorium DELQ_CONS CODE S51 Loss Mitigation - Approved and Booked - DIL (Warranty Deed Transferred) DELQ_CONS CODE S52 Loss Mitigation - Approved and Booked - Short Sale (HUD-1 & Payoff $ recd) DELQ_CONS CODE S60 Loss Mitigation - HUD 60-Day Monitoring - Broken FC Forbearance DELQ_CONS CODE S77 Non-reaffirmed Bankruptcy(Special Risk) DELQ_CONS CODE S99 Loss Mit Forbearance Plan - Not in Foreclosure (Special Risk) DELQ_CONS CODE SAQ Loss Mitigation Acquisition Loan - To be assigned DELQ_CONS CODE SBL Matured Bridge/Balloon Loan - Patty Sickbert DELQ_CONS CODE SBR Bridge Loan DELQ_CONS CODE SCM Loss Mitigation - Completed Forbearance Plan - Not in FC DELQ_CONS CODE SCP Loss Mitigation - Completed Stip FC Forbearance DELQ_CONS CODE SDF Loss Mitigation - Terminated Stip Forbearance DELQ_CONS CODE SFL Florida Group - SPECIAL Risk DELQ_CONS CODE SLG Collections Suspended by Legal DELQ_CONS CODE T Acquisitions/Service Released DELQ_CONS CODE VIP Citi VIP DELQ_CONS CODE W Acquisitions/Service Released DELQ_CONS CODE X Acquisitions/Service Released DELQ_CONS CODE Y Acquisitions/Service Released DELQ_CONS CODE Z Acquisitions/Service Released LOAN TYPE 1 CONVENTIONAL LOAN TYPE 2 FHA LOAN TYPE 3 VA LOAN TYPE 5 CONSTRUCTION LOAN TYPE 6 COMMERCIAL CONSTRUCTION LOAN TYPE 7 COMMERCIAL LOANS LOAN TYPE 8 CONVENTIONAL WITH PMI LOAN TYPE 9 MISCELLANEOUS (SECONDS) MOD CD . . MOD CD 0 0 MOD CD 1 1 MOD CD 2 2 MOD CD 3 3 MOD CD 4 4 MOD CD 5 5 MOD CD 6 6 MOD CD 7 7 MOD CD 8 8 MOD CD 9 9 MOD CD A STANDARD MODIFICATION COMPLETE MOD CD B B MOD CD C C MOD CD D D MOD CD E E MOD CD F F MOD CD G G MOD CD H H MOD CD I I MOD CD J J MOD CD K K MOD CD L L MOD CD M M MOD CD N N MOD CD O O MOD CD P P MOD CD Q Q MOD CD R R MOD CD S S MOD CD T T MOD CD U STREAMLINE MODIFICATION COMPLETE MOD CD V V MOD CD W MISSING MODIFICATION AGREEMENT MOD CD X UNKNOWN PROP CONDITION-NATURAL DISASTER MOD CD Y ARM LOANS IN LITIGATION MOD CD Z PORTFOLIO MODIFICATION PROGRAM OCCUPANCY 0 MISSING MISSING OCCUPANCY 11 OWNER OCCUPIED PURCHASE OCCUPANCY 12 OWNER OCCUPIED SECOND PURCHASE OCCUPANCY 13 NON-OWNER OCCUPIED PURCHASE OCCUPANCY 14 NON-OWNER OCCUPIED PURCHASE OCCUPANCY 21 OWNER OCCUPIED REFINANCE OCCUPANCY 24 OWNER OCCUPIED SECOND REFINANCE OCCUPANCY 26 NON-OWNER OCCUPIED REFINANCE OCCUPANCY 120 OWNER OCCUPIED HOME IMP 2ND OCCUPANCY 121 OWNER OCCUPIED CONS CRED 2ND OCCUPANCY 122 OWNER OCCUPIED GEN BUS 2ND OCCUPANCY 130 NON-OWNER OCCUPIED HOME IMP 2ND OCCUPANCY 131 NON-OWNER OCCUPIED CONS CRED 2ND OCCUPANCY 132 NON-OWNER OCCUPIED GEN BUS 2ND OCCUPANCY 311 VACANT PURCHASE OCCUPANCY 321 VACANT REFINANCE PMI NO PMI CODE (ASSUMED STRETCH) PMI . PMI DELETED FROM SYSTEM PMI PMI DELETED FROM SYSTEM PMI 0 PMI DELETED FROM SYSTEM PMI 00 PMI DELETED FROM SYSTEM PMI AA CMAC PMI AD CMAC PMI AL ALASKA HOUSING FINANCE PMI AM CMAC PMI AN CMAC PMI BM STRETCH PMI BN COMM CREDIT PMI BO BANK ONE TRUST COMPANY PMI CA CALIFORNIA HOUSING INS FUND PMI CC COMMERCIAL CREDIT PMI CD FOREMOST GUARANTY PMI CM CMAC PMI CN FOREMOST GUARANTY PMI CU CUNA MORTGAGE INSURANCE PMI CW COMMONWEALTH PMI DC DUAL COLLATERAL LOAN (PAM) PMI DD GEMICO PMI DH GENERAL ELECTRIC PMI DN GEMICO PMI DP GENERAL ELECTRIC PMI ED HOME GUARANTY PMI EN HOME GUARANTY PMI EW HOME GUARANTY PMI F1 Unins. Govt. 1-30 days old PMI F2 Unins. Govt. 31-60 days old PMI F3 Unins. Govt. 61-90 days old PMI F4 Unins. Govt. 91-120 days old PMI FD IMIC PMI FG FOREMOST GUARANTY PMI FH GNMA PMI FM FOREMOST GUARANTY PMI FN IMIC PMI FO FOREMOST GUARANTY PMI FP GNMA PMI FX FARMER'S HOME LOAN PMI FY Uninsurable Govt. Loan PMI FZ Uninsured FHA Loan PMI GD MGIC PMI GE GENERAL ELECTRIC PMI GN MGIC PMI GR MCIG PMI HD PMI PMI HG HOME GUARANTY PMI HN PMI PMI ID REPUBLIC (RMIC) PMI IM IMIC PMI IN REPUBLIC (RMIC) PMI JD TICOR PMI JH TICOR PMI JN TICOR PMI KD UNITED GUARANTY PMI KN UNITED GUARANTY PMI LA VEREX PMI LD VEREX PMI LH VA PMI LM LIBERTY MORTGAGE CO. PMI LN VEREX PMI MN Massachusetts Housing Fund PMI MG MGIC PMI MR MI RELEASED BY BUSINESS - PBG PMI ND TRIAD GUARANTY -DELEGATED PMI NN TRIAD GUARANTY - MTG INS PMI NX NY REGULATION - LTV>80/ NO MI PMI NY NYC REHAB PMI OO NON-STRETCH - CALIFORNIA PMI PA PARTNER ADVANCE LTV - PBG PMI PB POLICYHOLDERS BENEFIT CORP PMI PD PAMICO MORTGAGE INS. CO. PMI PM PMI PMI QN OLD REPUBLIC MTG ASSUR CORP PMI RM RMIC PMI RN REPUBLIC (RMIC) PMI SG SELF-INSURED (CANCELLED MI) PMI SN WMAC CREDIT INS PMI ST SELF-INSURED (WAS TICOR LOAN) PMI TG TIGER INSURANCE PMI TI TICOR PMI UD UNITED GUARANTY PMI UG UNITED GUARANTY PMI UN US MORTGAGE CO PMI VA VA (GNMA LOANS) PMI VD AMERICAN MTG INS PMI VE VEREX PMI VI VEREX PMI VL AMERIN MTG INS CO PMI VN AMERIN MTG INS CO PMI VX VEREX PMI WD RADIAN - DELEGATED PMI WN RADIAN - NON-DELEGATED PMI XA DUPONT GUARANTY PMI XB KODAK GUARANTY PMI XC CITIBANK TOKYO GUAR PMI XD CORNERSTONE COLUMBIA CORP GUAR PMI XE MOBAY CORPORATION PMI XR CORP. GUAR. - RELEASED - PBG PMI XX CORPORATE GUARANTY PMI YY ACQUISITION W NO CITI RECOURSE PMT FREQ 1 MONTHLY PMT FREQ 2 QUARTERLY PMT FREQ 3 SEMI-ANNUALLY PMT FREQ 4 ANNUALLY PMT FREQ 5 BI-WEEKLY PMT FREQ 6 WEEKLY PMT FREQ 7 SEMI-MONTHLY PROD 0 MISSING PROD PROD 1 01 yr CPTP ARM w/o payment cap, (assumption feature: at existing note rate) PROD 2 01 yr CPTP ARM w/o payment cap, (assumption feature: at 1% below market value) PROD 3 03 yr CPTP ARM w/o payment cap (assumption feature:at existing note rate) PROD 4 03 yr CPTP ARM w/o payment cap (assumption feature:at 1% below market rate) PROD 5 05 yr CPTP ARM w/o payment cap (assumption feature: at existing note rate) PROD 6 05 yr CPTP ARM w/o payment cap (assumption feature: at 1% below market rate) PROD 7 01 yr CPTP ARM w payment cap (assumption feature: at existing note rate) PROD 8 01 yr CPTP ARM w payment cap (assumption feature: at 1% below market rate) PROD 9 03 yr CPTP ARM w payment cap (assumption feature:at existing note rate) PROD 10 03 yr CPTP ARM w payment cap (assumption feature:at 1% below market rate) PROD 11 05 yr CPTP ARM w payment cap (assumption feature:at existing note rate) PROD 12 05 yr CPTP ARM w payment cap (assumption feature:at 1% below market rate) PROD 13 Advantage 5 (30 month adjustment; assumption feature: at existing note rate) PROD 14 Advantage 5 (30 month adjustment; assumption feature: at 1% below market rate) PROD 15 CPTP REM (assumption feature:at existing note rate) PROD 16 CPTP REM (assumption feature:at 1% below market rate) PROD 17 Step REM (assumption feature: at existing note rate) PROD 18 01 yr CPTP ARM w/o payment cap, (no assumption feature) PROD 19 03 yr CPTP ARM w/o payment cap (no assumption feature) PROD 20 05 yr CPTP ARM w/o payment cap (no assumption feature) PROD 21 01 yr FNMA ARM PROD 22 03 yr FNMA ARM PROD 23 05 yr FNMA ARM PROD 24 01 yr FNMA GPARM PROD 25 03 yr FNMA GPARM PROD 26 05 yr FNMA GPARM PROD 27 01 yr CPTP ARM w payment cap (no assumption feature) PROD 28 03 yr CPTP ARM w payment cap (no assumption feature) PROD 29 05 yr CPTP ARM w payment cap (no assumption feature) PROD 30 Step REM (assumption feature: at 1% below market rate) PROD 31 15 yr fixed rate (no assumption feature) PROD 32 04 yr Simple Balloon (assumption feature:at 1% below market rate) PROD 33 01 yr CPTP ARM w payment cap, assumable at existing note rate, convertible to 15 yr term PROD 34 01 yr CPTP ARM w payment cap, assumable at 1% below market rate, convertible to 15 yr term PROD 35 Conforming 20-25-30 yrfixed rate PROD 36 06 yr Simple Balloon (assumption feature: at 1% below market rate) PROD 37 03 yr CPTP ARM w payment cap, assumable at existing note rate, convertible to l5 yr term PROD 38 08 yr Balloon with Certificate (Homeowners) PROD 39 08 yr Simple Balloon (no assumption feature) PROD 40 03 yr Balloon with Certificate (Homeowners) PROD 41 03 yr CPTP ARM w payment cap, assumable at l% below market rate, convertible to l5 yr term PROD 42 04 yr Balloon with Certificate (Homeowners) PROD 44 05 yr CPTP ARM w payment cap, assumable at existing note rate, convertible to l5 yr term PROD 45 05 yr Balloon with Certificate (Homeowners) PROD 46 06 yr Balloon with Certificate (Homeowners) PROD 47 07 yr Balloon with Certificate (Homeowners) PROD 48 09 yr Balloon with Certificate (Homeowners) PROD 49 09 yr Simple Balloon (no assumption feature) PROD 50 03 yr Simple Balloon (no assumption feature) PROD 51 05 yr CPTP ARM w payment cap, assumable at l% below market rate, convertible to l5 yr term PROD 52 04 yr Simple Balloon (no assumption feature) PROD 53 04 yr Simple Balloon (assumption feature:at existing note rate) PROD 54 01 yr CPTP ARM w/o payment cap, assumable at existing note rate, convertible to 15 yr term PROD 55 05 yr Simple Balloon (no assumption feature) PROD 56 06 yr Simple Balloon (no assumption feature) PROD 57 07 yr Simple Balloon (no assumption feature) PROD 58 10 yr Simple Balloon (no assumption feature) PROD 59 10 yr Balloon with Certificate (Homeowners) PROD 60 Advantage 5 (30 month adjustment; no assumption feature) PROD 63 03 yr CPTP ARM w/o payment cap, assumable at existing rate, convertible to l5 yr term PROD 64 03 yr CPTP ARM w/o payment cap, assumable at 1% below market rate, convertible to l5 yr term PROD 65 FHA PROD 66 05 yr CPTP ARM w/o payment cap, no assumption, convertible to l5 yr term PROD 67 05 yr CPTP ARM w/o payment cap, assumable at existing note rate, convertible to l5 yr term PROD 68 05 yr CPTP ARM w/o payment cap, assumable at l% below market rate, convertible to l5 yr term PROD 69 03 yr Simple Balloon (assumption feature:at existing note rate) PROD 70 GPM FHA 245 graduated payment PROD 71 03 yr Simple Balloon (assumption feature:at 1% below market rate) PROD 72 05 yr Simple Balloon (assumption feature: at existing note rate) PROD 73 05 yr Simple Balloon (assumption feature: at 1% below market rate) PROD 74 06 yr Simple Balloon (assumption feature: at existing note rate) PROD 75 FHA 235 subsidized loan PROD 76 Non-conforming 25-30 yrfixed rate jumbo PROD 77 07 yr Simple Balloon (assumption feature: at existing note rate) PROD 78 07 yr Simple Balloon (assumption feature: at 1% below market rate) PROD 79 08 yr Simple Balloon (assumption feature: at existing note rate) PROD 80 FHA 265 subsidized loan PROD 81 08 yr Simple Balloon (assumption feature: at 1% below market rate) PROD 82 09 yr Simple Balloon (assumption feature: at existing note rate) PROD 83 09 yr Simple Balloon (assumption feature: at 1% below market rate) PROD 84 10 yr Simple Balloon (assumption feature: at existing note rate) PROD 85 VA PROD 86 10 yr Simple Balloon (assumption feature: at 1% below market rate) PROD 87 CTX fixed rate mortgage; non assumable (see VA Landboard Servicing guide) ** PROD 88 15 yr step rate mtg. Initial 8.5% am l5 yrs, adj to 9.5% @ 14 yrs, l0.5% @ l3 yrs ll 3/4% l2 yrs PROD 89 01 yr ARM Plan 512 from Marquette Bank, Minneapolis, MN ** PROD 90 GPM VA 3 graduated payment PROD 91 GPM Conventional 30 yr ** PROD 92 GPM Conventional l5 yr ** PROD 94 10 yr fixed rate (assumption feature at 1% below market rate) PROD 95 CPTP REM (no assumption feature) PROD 96 Step REM (no assumption) PROD 98 05 yr CPTP ARM w payment cap, no assumption, convertible to l5 yr term PROD 99 01 yr ARM from Marquette Bank, Minneapolis, MN, fixed rate 2 yrs ** PROD 118 01 yr CPTP ARM w/o payment cap, no assumption, convertible to 15 yr term PROD 119 01 yr CPTP ARM w/o payment cap, no assumption, convertible to remaining term PROD 120 03 yr CPTP ARM w/o payment cap, no assumption, convertible to remaining term PROD 121 05 yr CPTP ARM w/o payment cap, no assumption, convertible to remaining term PROD 122 03 yr CSFL GPM fixed rate PROD 123 05 yr CSFL GPM fixed rate PROD 124 01 yr CPTP ARM (CSFL) w payment cap, assumption, convertible PROD 127 01 yr CPTP ARM w payment cap, no assumption, convertible to 15 yr term PROD 128 03 yr CPTP ARM w payment cap, no assumption, convertible to l5 yr term PROD 135 15 yr fixed rate (assumption feature: at existing note rate) PROD 150 03 yr CPTP ARM (WESTERN) w/o payment cap, assumable to l% below market rate to 7th yr convt. to term PROD 151 05 yr CPTP ARM (WESTERN) w/o payment cap, assumable at 1% below market rate to 7th year, convt to term PROD 160 03 yr ARM (CB MAIN) w/o payment cap, assumable at existing rate, convertible to remaining term PROD 161 01 yr CPTP ARM w/o payment cap, assumable at 1% below market rate, convertible to 15 yr term PROD 162 03 yr CPTP ARM w/o payment cap, no assumption, convertible to l5 yr term PROD 175 FIXED RATE - Modification to fixed rate to remaining term fixed rate (refinance program) PROD 193 Homeowner Choice (l yr or less ARM) w/o payment cap PROD 194 Homeowner Key with a 30 year amortization - not assumable PROD 195 Homeowner Key: assumable PROD 196 Homeowner Choice (3,5,7,10 yr ARM) w/o payment cap PROD 197 FNMA ARM 5-1 (test) PROD 198 FNMA ARM 5-2 PROD 199 Homeowner Key: non assumable PROD 235 15 yr fixed rate (assumption feature: at 1% below market rate) PROD 275 06 month CPTP ARM w/o payment cap, no assumption, no conversion PROD 276 06 month CPTP ARM w/o payment cap, assumable at existing rate, no conversion PROD 277 06 month CPTP ARM w/o payment cap, assumable at l% below market, no conversion PROD 278 06 month CPTP ARM w payment cap, no assumption, no conversion PROD 279 06 month CPTP ARM w payment cap, assumable at existing rate, no conversion PROD 280 06 month CPTP ARM w payment cap, assumable at l% below market, no conversion PROD 281 01 yr FHA ARM PROD 282 06 month CPTP ARM w/o payment cap, no assumption, convertible to remaining life PROD 283 01 yr ARM w/o payment cap assumable at existing note rate, convertible to remaining term PROD 285 01 yr ARM (3-1) w cap, no conversion, is assumable at current rate PROD 286 06 month CPTP ARM w/o payment cap, assumable at existing rate, conversion to remaining term PROD 287 01 yr CPTP ARM (WESTERN) w/o payment cap, assumable at l%below market rate to 7th yr, convt. to 6th or 7th adjustment period - special block of loans due to error in booking PROD 290 01 yr ARM, assumable, convertible at any month end PROD 299 01 yr ARM (CSFL) on NCR PROD 300 30 month ARM - New York PROD 301 30 month ARM - Co-op New York PROD 302 03 yr ARM-Co-op PROD 303 03 yr ARM-New York PROD 304 10 yr ARM - Assumable PROD 305 07 yr ARM - Assumable PROD 306 Renegotiable Rate (DC) - Assumable; Convertible PROD 307 Renegotiable Rate (DC) - Convertible PROD 308 Renegotiable Rate (DC) - Assumable PROD 309 Renegotiable Rate (DC) PROD 310 03 yr ARM - Convertible at 1st anniversary- Convertible to remaining term PROD 311 03 yr renegotiable rate - Illinois PROD 312 10 yr ARM - non-assumable; not convertible PROD 313 03 yr arm - assumable; not convertible 3% adjustment cap PROD 314 03/1 yr arm - assumable & convertible PROD 315 05/1 yr arm - assumable & convertible PROD 316 07/1 yr arm - assumable and convertible PROD 317 10/1 arm - assumable and convertible PROD 318 COFI ARM - assumable & convertible PROD 319 LIBOR ARM - assumable & convertible PROD 320 03/1 yr arm - assumable & not convertible PROD 321 05/1 yr arm - assumable & not convertible PROD 322 07/1 yr arm - assumable and not convertible PROD 323 10/1 arm - assumable and not convertible PROD 324 COFI ARM - assumable & not convertible PROD 325 LIBOR ARM - assumable & not convertible PROD 326 03/1 yr arm - not assumable & not convertible PROD 327 05/1 yr arm - not assumable & not convertible PROD 328 07/1 yr arm - not assumable & not convertible PROD 329 LIBOR ARM - not assumable & not convertible PROD 330 05/1 yr arm - always assumable & not convertible PROD 331 03/1 yr arm - not assumable; convertible only on 1st, 2nd, & 3rd interest adjustment dates PROD 332 05/1 yr arm - not assumable; convertible only on 1st, 2nd,& 3rd interest adjustment dates PROD 333 07/1 yr arm - not assumable; convertible only on 1st, 2nd,& 3rd interest adjustment dates PROD 334 10/1 arm - not assumable; convertible only on 1st, 2nd,& 3rd interest adjustment dates PROD 335 10/1 arm - not assumable; not convertible PROD 336 5/25 loan - the rate and payment are fixed for 5 years then they adjust.The rate is fixed for the final 25 years……………336 PROD 337 05/1 yr arm – assumable anytime & not convertible PROD 338 07/1 yr arm – assumable anytime & not convertible PROD 339 10/1 arm - assumable anytime & not convertible PROD 340 03/1 yr arm – interest only - assumable & not convertible PROD 341 05/1 yr arm – interest only – assumable & not convertible PROD 342 07/1 yr arm – interest only -assumable & not convertible PROD 343 10/1 arm – interest only – assumable & not convertible PROD 344 03/1 yr arm – interest only - assumable & convertible PROD 345 05/1 yr arm – interest only – assumable & convertible ……………345 PROD 346 07/1 yr arm – interest only – assumable & convertible PROD 347 10/1 arm – interest only – assumable & convertible PROD 350 15 yr fixed-New York PROD 351 l5 yr fixed-Co-op New York PROD 352 30 yr fixed-New York PROD 353 30 yr fixed-Co-op New York PROD 354 03 yr ARM-Arizona PROD 355 Flip Mortgage-New York PROD 356 Project Windfall-New York PROD 357 2 Stage Co-op fixed-New York PROD 358 15 yr fixed with stretch * PROD 359 30 yr fixed with stretch * PROD 360 15 yr fixed -Co-op with stretch * PROD 361 30 yr fixed - Co-op with stretch * PROD 362 Fixed rate loan with term less than 15 years PROD 363 FHA/VA Special loan from the D.C. Housing Authority PROD 364 30/20 balloon (term20 amortized over 30) PROD 365 05 yr balloon convertible to a fixed rate loan not assumable PROD 366 Deficiency Promissory Note - (Property went to OERO already) PROD 367 07 yr Balloon with conditional right to refinance (not assumable) PROD 368 05 yr balloon convertible to a 1 year ARM PROD 369 25 yr fixed - modified/extended from a conforming 5 yr balloon PROD 370 25 yr fixed - modified/extended from a non-conforming 5 yr balloon PROD 373 30 yr loan where the rate changes at the end of year 3 PROD 374 10-1 ARM - at maturity converts to a convertible 1 year ARM that is not assumable PROD 375 23 yr fixed - modified/extendedfrom a 7 yr balloon PROD 376 02/1 ARM – not convertible & not assumable PROD 377 02/1 ARM – convertible - not assumable PROD 378 06 month Balloon – Assumable PROD 379 15 yr balloon – Assumable PROD 380 40 year fixed rate loan PROD 381 30 yr fixed with 15 year balloon PROD 400 ARM loan converted to fixed rate loan to remaining term: non-assumable PROD 401 ARM loan converted to fixed rate loan to remaining term: assumable PROD 402 ARM loan converted to fixed rate loan to remaining term: non-assumable - (FASB tracking) PROD 403 ARM loan converted to fixed rate loan to remaining term: assumable - (FASB tracking) PROD 404 Special 6 month teased ARM modified to fixed rate to remaining term: non-assumable PROD 405 30 yr fixed rate assumable PROD 451 06 month Negative am ARM PROD 452 06 month ARM, assumable, convertible at any month end PROD 453 06 month Neg AM ARM - New York PROD 454 06 month ARM - Co-op New York PROD 455 01 yr ARM - New York PROD 456 01 yr ARM - Arizona PROD 457 06 month Neg Am ARM - Co-op with stretch * PROD 458 06 month Neg Am ARM - stretch * PROD 459 01 yr Balloon PROD 460 01 yr ARM - Neg Am - Chicago PROD 461 01 yr ARM (DC) Assumable; convertible - was fixed/subsidized product prior to becoming an ARM PROD 462 01 yr ARM (DC) Convertible - was fixed/subsidized product prior to becoming an ARM PROD 463 01 yr ARM (DC) Assumable - was fixed/subsidized product prior to becoming an ARM PROD 464 01 yr ARM (DC)- was fixed/subsidized product prior to becoming an ARM PROD 465 01 yr ARM w/o pay cap (assum at existing rate before and after loan is converted) convertible to remain term PROD 466 01 yr ARM w/o pay cap (assum at 1% below market rate before/after converted) convertible to remain term PROD 467 01 yr ARM (2-1) for Marquette Bank (assumable not convertible) PROD 468 01 yr renegotiable rate - Illinois PROD 469 06 month arm - assumable: special AMB conversion feature PROD 470 01 yr arm - assumable; special AMB conversion feature PROD 471 06 month arm - w/o payment cap; non-assumable; convertible to remaining term PROD 472 01 yr arm - w/o payment cap; non-assumable; convertible to remaining term PROD 473 06 month arm - w/o payment cap; non-assumable; not convertible PROD 474 01 yr arm - w/o payment cap; non-assumable; not convertible PROD 475 Bank Cost of Funds ARM - assumable; not convertible PROD 476 Bank Cost of Funds ARM - not assumable; not convertible PROD 477 03 month/1 year pay capped COFI ARM (125% recast) PROD 478 01 yr arm - with a 10 year balloon not assumable or convertible PROD 490 Unknown serviced retained product codes Unknown product PROD 491 N/1 ARM with an unknown term PROD 492 Balloon loan with an unknown term PROD 493 GPM loan with an unknown term PROD 494 Treasury/other index ARM with an unknown adjustment period PROD 495 COFI index ARM with an unknown adjustment period PROD 496 LIBOR index ARM with an unknown adjustment period PROD 497 Fixed rate loan with an unknown term PROD 500 ARM loan converted to fixed rate loan to l5 yr term: non-assumable PROD 502 ARM loan converted to fixed rate loan to l5 yr term: assumable PROD 503 ARM loan converted to fixed rate loan to 15 yr term: assumable - (FASB tracking) PROD 505 Workout loan Modified to fixed rate - term 20 - 40 years PROD 506 03/1 yr arm – interest only - not assumable & not convertible PROD 507 05/1 yr arm – interest only – not assumable & not convertible PROD 508 07/1 yr arm – interest only – not assumable & not convertible PROD 509 10/1 arm – interest only – not assumable & not convertible PROD 510 07/23 arm – adjusts after 7 years and becomes a 23 year fixed rate loan PROD 511 24/6 ARM – fixed for 2 years and becomes a 6 month ARM PROD 520 01 month rate/6 month payment ARM – not assumable; not convertible PROD 521 03 month rate/1 year payment ARM – not assumable; not convertible PROD 522 03 month ARM – not assumable; not convertible PROD 523 03 month/1 year ARM – not assumable; not convertible PROD 524 06 month/1 month ARM – not assumable; not convertible PROD 525 06 month/1 month rate with 36/12 month payment ARM – not assumable; not convertible PROD 526 06 month ARM with rates changing ever 6 months and P & I changingevery 12 months PROD 527 06 month ARM with rates changing every 6 months and P & I changingevery 60 months PROD 528 06 month ARM with rates changing every 6 months and the P & I changing at 60 months and every 12 months thereafter PROD 529 06 month rate/10 year payment ARM – not assumable; not convertible PROD 530 06/36 month ARM – not assumable; not convertible PROD 531 06/60 month ARM – not assumable; not convertible PROD 532 12/6 month rate with 60/6 month payment – not assumable; not convertible PROD 533 01 yr rate with 5 year payment ARM – not assumable; not convertible PROD 534 02 year ARM – not assumable; not convertible PROD 535 36/6 month ARM – not assumable; not convertible PROD 536 03/5 year ARM – not assumable; not convertible PROD 537 05/25 year ARM – not assumable; not convertible PROD 538 05/35 year ARM – not assumable; not convertible PROD 539 06/1 year ARM – not assumable; not convertible PROD 540 84/6 month ARM; not assumable; not convertible PROD 541 08/1 year ARM – not assumable; not convertible PROD 542 120/6 month ARM – not assumable; not convertible PROD 543 05/6 month ARM - not assumable & not convertible PROD 544 01 month CHOICE loan with payment options PROD 545 05 year balloon – interest only PROD 546 30 yr fixed ACORN loan with Special Loan Processing PROD 547 01 year balloon – interest only PROD 548 02 year balloon – interest only PROD 549 03 year balloon – interest only PROD 550 04 year balloon – interest only PROD 551 06 year balloon – interest only PROD 552 07 year balloon – interest only PROD 553 08 year balloon – interest only PROD 554 09 year balloon – interest only PROD 555 10 year balloon – interest only PROD 556 3/1 LIBOR ARM - Interest Only Assumable not convertible PROD 557 5/1 LIBOR ARM - Interest Only - assumable not convertible PROD 558 7/1 LIBOR ARM - Interest Only- assumable not convertible PROD 559 01 month Libor ARM Interest only – 10 year interest only period PROD 560 06 month Libor ARM Interest only – 10 year interest only period PROD 561 03/1 yr ARM Government – assumable /not convertible PROD 562 05/1 yr ARM – Government – Assumable/Not Convertible PROD 563 05/6 month ARM – Interest Only for 1st 10 years – Assumable / Not convertible PROD 564 15 yr balloon Interest Only Not Assumable PROD 565 05/6 month ARM – Interest only for first 5 years PROD 566 05/1 year ARM – interest only for first 5 years PROD 567 30 yr fixed rate with first 10 years interest only PROD 568 01 month ARM Interest only with reamortization not assumable not convertible PROD 569 06 month ARM Interest Only with reamortization not assumable not convertible PROD 570 01 year ARM Interest Only with reamortization Assumable not convertible PROD 571 05/1 year ARM – interest only for the first 10 years PROD 572 10/1 LIBOR ARM - Interest Only - assumable not convertible PROD 573 10/1 T Bill ARM – Interest Only with reamortization – assumable and convertible PROD 574 10/1 T Bill ARM – Interest Only with reamortization – assumable and Not convertible PROD 575 05/6 month ARM – Interest Only with reamortization PROD 576 07/6month ARM – Interest Only with reamortization PROD 577 36/6 month ARM – Interest Only for 10 years PROD 578 48/6 month ARM – Interest Only for 10 years PROD 579 72/6 month ARM – Interest Only for 10 years PROD 580 120/6 month ARM – Interest Only for 10 years PROD 581 07/1 year ARM – Government Loan PROD 582 10/1 year ARM – Government Loan PROD 583 05/6 month ARM – assumable not convertible PROD 584 36/06 month LIBOR ARM - Assumable Not Convertible PROD 585 36/06 month Interest Only LIBOR ARM - Assumable Not Convertible PROD 586 7/6 month ARM Assumable Not Convertible PROD 587 7/6 month LIBOR ARM I/O Assumable Not Convertible PROD 588 10/6 LIBOR ARM - Interest Only - Assumable not Convertible PROD 589 36/06 month ARM - Assumable Not Convertible PROD 590 05/6 month ARM LIBOR Interest Only Assumable Not Convertible PROD 591 1/1 LIBOR ARM Interest Only - 1 year interest only period - Assumable not Convertible PROD 592 36/06 month ARM LIBORInterest Only - 3 year interest only period - Assumable and not Convertible PROD 593 7/06 month LIBOR Interest only - 7 year interest only period - Assumable and not Convertible PROD 594 7/1 year LIBOR Interest Only - 10 year interest only period - Assumable and not Convertible PROD 595 05/1 year ARM LIBOR -Interest Only 10 Year Interest Only period Assumable Not Convertible PROD 596 02/06 month ARM LIBOR - Assumable and not Convertible PROD 597 02/06 ARM LIBOR Interest only for 2 years - Assumable and not Convertible PROD 598 02/06 ARM LIBOR Interest Only for 10 years - Assumable and not Convertible PROD 599 5/1 ARM LIBOR - Assumable anytime during the life of the loan and not Convertible PROD 600 20, 25, 30 yr fixed - no extra features PROD 601 01 month ARM Interest Only with a 24month balloon term PROD 601 1/1 ARM Interest Only Tbill with a 10 I/O period - assumable not convertible PROD 602 36/06 month ARM - 5 year interest only period - Assumable not Convertible PROD 606 Workout Loan - Foreclosure Solicitation Effort term 20 - 30 years PROD 607 Workout Alternative Restructure Loan term 20 - 30 years PROD 610 01 yr arm - no extra features * for special project only PROD 611 01 yr arm - assumable * for special project only PROD 612 01 yr arm - convertible * for special project only PROD 613 01 yr arm - assumable; convertible * for special project only PROD 620 15 yr fixed - no extra features * for special project only PROD 621 15 yr fixed - assumable * for special project only PROD 630 03 yr arm - no extra features * for special project only PROD 631 03 yr arm - assumable * for special project only PROD 632 03 yr arm - convertible * for special project only PROD 633 03 yr arm - assumable; convertible * for special project only PROD 640 Homeowner's Key - no extra features * for special project only PROD 641 Homeowner's Key - assumable * for special project only PROD 650 05 yr arm - no extra features * for special project only PROD 651 05 yr arm - assumable PROD 652 05 yr arm - convertible PROD 653 05 yr arm - assumable; convertible PROD 660 06 month arm - no extra features * for special project only PROD 661 06 month arm - assumable * for special project only PROD 662 06 month arm - convertible * for special project only PROD 663 06 month arm - assumable; convertible * for special project only PROD 670 FHA * for special project only PROD 671 VA * for special project only PROD 685 Workout loan Modified to fixed rate - term 15 years or less PROD 686 Workout loan - Foreclosure Solicitation Effort term 15 years or less PROD 687 Workout Alternative Restructure Loan term 15 years or less PROD 700 15 yr fixed - Government Loan - Assumable PROD 701 30 yr fixed - Government Loan - Assumable PROD 710 01 yr arm - Government loan PROD 800 Second Mortgage fixed-New York PROD 801 Second Mortgage fixed - Co-op PROD 804 Second Mortgage fixed - special purchase money program - D.C. only PROD 810 Second Mortgage ARM-New York PROD 811 Second Mortgage 30 Month ARM PROD 812 Second Mortgage 30 Month ARM - Co-op PROD 826 Fixed Rate - Misc. term PROD 827 Variable Rate - Tied to passbook rate Fidelity PROD 829 30/2 Balloon - first PROD 830 Second Mortgage - Bridge Loans PROD 831 Second Mortgage - Swing Loans PROD 832 Second Mortgage - 5 Year Interest Only PROD 833 Variable Rate - Fidelity PROD 834 Unknown Product - Fidelity PROD 835 06 month/1 year ARM w pay cap – assumable; not convertible PROD 836 01 month/1 year ARM w pay cap - assumable; not convertible PROD 837 30 month ARM w pay cap - assumable, not convertible PROD 838 06 month/1 year ARM w/o pay cap - assumable; not convertible PROD 839 01 month/1 year ARM w/o pay cap - assumable; not convertible PROD 840 30 month ARM w/o pay cap - assumable, not convertible PROD 841 06 month/1 year ARM w pay cap - not assumable; not convertible PROD 842 01 month/1 year ARM w pay cap - not assumable; not convertible PROD 843 30 month ARM w pay cap - not assumable; not convertible PROD 844 06 month/1 year ARM w/o pay cap - not assumable; not convertible PROD 845 01 month/1 year ARM w/o pay cap - not assumable; not convertible PROD 846 30 month ARM w/o pay cap - not assumable; not convertible PROD 847 01 yr arm - w payment cap; not assumable; convertible PROD 848 06 month/1 year ARM w pay cap - not assumable; convertible PROD 849 01 month/1 year ARM w pay cap - not assumable; convertible PROD 850 06 month arm - w pay cap; not assumable; convertible PROD 851 30 month ARM w pay cap - not assumable; convertible PROD 852 03 yr arm - w pay cap; not assumable; convertible PROD 853 05 yr arm - w pay cap; non-assumable; convertible PROD 855 06 month/1 year ARM w pay cap - assumable; convertible PROD 856 01 month/1 year ARM w pay cap - assumable; convertible PROD 857 06 month arm - w pay cap; assumable; convertible PROD 858 30 month ARM w pay cap - assumable; convertible PROD 859 03 yr arm - w pay cap; assumable; convertible PROD 860 05 yr arm - w pay cap; assumable; convertible PROD 862 06 month/1 year ARM w/o pay cap - not assumable; convertible PROD 863 01 month/1 year ARM w/o pay cap - not assumable; convertible PROD 864 06 month arm - w/o pay cap; not assumable; convertible PROD 865 30 month ARM w/o pay cap - not assumable; convertible PROD 869 06 month/1 year ARM w/o pay cap - assumable; convertible PROD 870 01 month/1 year ARM w/o pay cap - assumable; convertible PROD 871 06 month arm - w/o pay cap; assumable; convertible PROD 872 30 month ARM w/o pay cap; assumable; convertible PROD 873 03 yr arm - w/o pay cap; assumable; convertible PROD 874 05 yr arm - w/o pay cap; assumable; convertible PROD 875 06 month/6 month COFI ARM PROD 876 01 month/1 year COFI (125% recast) PROD 877 01 month/1 year COFI (110% recast) PROD 878 Unknown Fixed Rate Product - Cal. PROD 879 Unknown ARM Product - Cal. PROD 880 Unknown Product - Utah/Nevada PROD 882 30/10 balloon + 1 - first PROD 883 25/7 balloon, first and second PROD 884 Second Mortgage – NACA loan (Neighborhood Assistance Corporation of America) PROD 990 Unknown product on loan obtained in an acquisition - loan file must be examined for details PROG TYPE 1 Spot Loan PROG TYPE 2 Correspondent - Phase III PROG TYPE 3 Forward Commitment PROG TYPE 4 Builder/Bulk PROG TYPE 5 Corporate Standard - (i.e. Employee Benefits) PROG TYPE 6 Corporate Relocation -(with direct bill post 3/97) PROG TYPE 7 Employee Loan Standard PROG TYPE 8 Employee Loan Relo - (with direct bill post 3/97) PROG TYPE 9 SellerPower PROG TYPE 10 MortgagePower - (Retail default) PROG TYPE 11 Corporate Group Move PROG TYPE 12 OREO Financing - Standard PROG TYPE 13 Private Banking and Investment Division Loans PROG TYPE 14 Broker MortgagePower PROG TYPE 15 Relo Connection(ReloPower) PROG TYPE 16 OREO Financing - Special Program PROG TYPE 17 Correspondent - Phase II PROG TYPE 18 Portfolio Acquisition - R PROG TYPE 19 Production Flow - Governmental PROG TYPE 20 Production Flow - Conventional PROG TYPE 21 Documentary Surtax Program (Florida only) PROG TYPE 22 PBID - Upscale Foreign Investors (NYB only) PROG TYPE 23 Special Bond Program (Illinois only) PROG TYPE 24 MortgagePower - Program Fee Paid to Other Citicorp Entity PROG TYPE 25 Construction/Permanent Loan Program PROG TYPE 26 MPP On-line Approval; Manual Underwriter Approval - W/O Tagback or Decline PROG TYPE 27 MPP Priority Review (Referral) PROG TYPE 28 Pre-Acquisition Loans - (Treasury Use Only) PROG TYPE 29 Multi-family - Commercial PROG TYPE 30 Seller Paid PITI PROG TYPE 31 Government Correspondent PROG TYPE 32 Corporate Relo with Company Paid Subsidy PROG TYPE 33 Government Refinance PROG TYPE 34 CNYS Relocation from MortgagePower Member PROG TYPE 35 CNYS Relocation from Non-MortgagePower Member PROG TYPE 36 Asian Investor Program PROG TYPE 37 MPP On-line Approval; Manual Underwriter Tagback or Decline; Senior Credit Manager Overrides Tag or Decline and Approves Loan PROG TYPE 38 MPP On-line/Underwriter Approval;Manual Underwriter Tagback or decline; Senior Credit Manager Agrees With Tag or Decline PROG TYPE 39 FNMA Workout Refinance PROG TYPE 40 National Refinance Utility Loans PROG TYPE 41 Corporate Relocation with 2% Origination Fee PROG TYPE 42 Corporate Group Move with 2% Origination Fee PROG TYPE 43 Relocation Power with 2% origination Fee PROG TYPE 44 Corp Relo with 2% Origination Fee and Company Paid Subsidy PROG TYPE 45 MPP Incomplete Transaction; no ECA Decision PROG TYPE 46 5,4,3,2,1 Annual Bill Subsidy with Corp. Guarantee PROG TYPE 47 3,2,1 Annual Bill Subsidy with Corporate Guarantee PROG TYPE 48 3,2,1 Annual Bill Subsidy w/o Corporate Guarantee PROG TYPE 49 5,4,3,2,1 without Corporate Guarantee PROG TYPE 50 FNMA CRA Program PROG TYPE 51 Enhanced OREO Financing - Standard PROG TYPE 52 Enhanced OREO Financing - Special PROG TYPE 53 Workout Refinance PROG TYPE 54 Forward Commitment Program II - R PROG TYPE 55 Referral Channel Program (realtors) PROG TYPE 56 Citi Affordable - Portfolio Loans - CRA PROG TYPE 57 Portfolio Loans with Mortgage Insurance - CRA PROG TYPE 58 Sioux Falls 1st Mortgage Refinance Program PROG TYPE 59 SONYMA loans - Low Interest Program - CRA PROG TYPE 60 Foreclosure - Prime Value PROG TYPE 61 Wholesale-Correspondent - R PROG TYPE 62 Wholesale-Table Funder - R PROG TYPE 63 Wholesale-Process Broker PROG TYPE 64 SONYMA - Modest Means Program - CRA PROG TYPE 65 CRE loans - (Citicorp Real Estate) PROG TYPE 66 Citi Affordable 95/5 Installment - CRA PROG TYPE 67 Citi Affordable 95/3 Installment - CRA PROG TYPE 68 Lomas/Nations Bank (NCNB) buybacks PROG TYPE 69 FNMA Cooperative Pilot Program PROG TYPE 70 CRA - Other Investors PROG TYPE 71 FHLMC CRA loan programs PROG TYPE 72 "B" Paper Program PROG TYPE 73 Commercial Loan (for RESPA escrow analysis) PROG TYPE 74 Consumer Credit Workout Refinance PROG TYPE 75 Trade Desk Whole Loan Purchase (Acquisition) - R PROG TYPE 76 Deficiency Escrow Advancement Program PROG TYPE 77 Citicap 2nd Mortgage PROG TYPE 78 Corporate Relo Loans without direct billing PROG TYPE 79 Employee Relo Loans without direct billing PROG TYPE 80 Correspondent booked bulk LMI loans - R PROG TYPE 81 Correspondent booked bulk loans - R PROG TYPE 82 Trade Desk Whole Loan Purchases - R PROG TYPE 83 Enhanced Fannie Neighbors with CHBP PROG TYPE 84 Fannie Mae NeighborWorks programs PROG TYPE 85 Affordable Gold PROG TYPE 86 Community Gold PROG TYPE 87 New Immigrant Initiative PROG TYPE 88 Fannie 97 PROG TYPE 89 Flexible 97 PROG TYPE 90 CAMP PROG TYPE 91 Fannie 3/2 Mortgage PROG TYPE 92 CPAP PROG TYPE 93 My Community Mortgage PROG TYPE 94 House New York Mortgage PROG TYPE 95 Home on Time (4-03) PROG TYPE 96 FNMC Inactive CRA Programs (4-03) PROG TYPE 97 NACA (4-03) PROG TYPE 98 Serviced Bond Programs (4-03) PROG TYPE 99 Home Choice (4-03) PROG TYPE 100 Native American Mortgage Program (8-04) PROG TYPE 101 Fannie 97 Plus (8-04) PROG TYPE 102 Piggy Back Second (8-04) PROG TYPE 103 CITIMORTGAGE 97 (3-00) PROG TYPE 104 Broker Program in CFI - (will be 62 or 63 on DLS) PROG TYPE 113 PBG loans processed in St. Louis PROG TYPE 114 PBG MAP loans - (corporate guarantee) PROG TYPE 115 Farmington Hills loans designated for sale to private investors - 1-31-01 PROG TYPE 116 NACA loan program (the billing mechanism piece of the loan) - (3-1-01) - (2nd mortgage) PROG TYPE 117 CitiFinancial Tampa Subprime loan (9-01) - R PROG TYPE 118 Expanded Approval Loan (10-01) PROG TYPE 119 Consumer Finance Home Equity -Correspondent (1-02)-R PROG TYPE 120 Purchased Alt-A servicing (2-02) - R PROG TYPE 121 California State University non CRA loans (5-02) PROG TYPE 122 Flex 100 (6-02) PROG TYPE 123 Freddie Mac’s Alt 97 program (6-02) PROG TYPE 124 Choice-3 loans FNMC (1-03) PROG TYPE 125 Piggyback loans (1-03) PROG TYPE 126 Calpers Mortgage loans (1-03) - R PROG TYPE 127 Expanded Approval/Flex w/ Subordinate Financing PROG TYPE 128 Calpers personal loan (2-03) PROG TYPE 129 Texas Home Equity loan acquisition (8-03) - R PROG TYPE 130 Texas 50(a)(6) loan with cash out (10-03) PROG TYPE 131 Non-Resident Alien Program (3-04) PROG TYPE 132 Full Doc Alt A (3-04) PROG TYPE 133 DU Full Doc Alt A (3-04) PROG TYPE 134 LP Full Doc Alt A (3-04) PROG TYPE 135 Stated Income Alt A (3-04) PROG TYPE 136 No Ratio Alt A (3-04) PROG TYPE 137 NINA Alt A (3-04) PROG TYPE 138 Habitat for Humanity - acquired servicing (4-04)- R PROG TYPE 139 2nd Mortgage w/ CMI 1st Mortgage (7-04) PROG TYPE 140 2nd Mortgage Stand Alone (7-04) PROG TYPE 141 Alt-A Conforming NINA (8-04) PROG TYPE 142 Alt-A Conforming NIVA (8-04) PROG TYPE 143 Freddie A-Minus (8-04) PROG TYPE 144 Alt-A Conforming SIVA (9-04) PROG TYPE 145 Alt-A Conforming SIVA with DU (9-04) PROG TYPE 146 SB Select Client Program (10-04) PROG TYPE 147 Alt-A SISA (stated income/stated assets) (2-04) PROG TYPE 148 Alt-A VISA (verified income/stated assets)(2-04) PROG TYPE 149 SISA PROG TYPE 150 On-Us Cash-out Refi PROG TYPE 151 FN to FN Cash-out Refi PROG TYPE 200 Lease-Purchase (8-04) PROG TYPE 201 Mortgage Revenue Bonds (8-04) PROG TYPE 202 Transactional (8-04) PROG TYPE 203 My Community Mortgage 100 Plus (8-04) PROG TYPE 204 My Community Mortgage 97 (8-04) PROG TYPE 205 MCM: 2 family (8-04) PROG TYPE 206 MCM: 3-4 Family (8-04) PROG TYPE 207-250 Reserved for Community Lending Programs (CRA) PROG TYPE 900-998 Reserved for Commercial Loans PROPERTY 10 FEE SIMPLE SINGLE FAMILY PROPERTY 11 FEE SIMPLE TOWNHOUSE PROPERTY 12 FEE SIMPLE ZERO LOT LINE PROPERTY 14 FEE SIMPLE 2 FAMILY PROPERTY 15 PLANNED UNIT DEVELOPMENT PROPERTY 16 FEE SIMPLE 3 FAMILY PROPERTY 18 FEE SIMPLE 4 FAMILY PROPERTY 19 FEE SIMPLE 5 OR MORE FAMILY PROPERTY 21 CONDO HI-RISE (OVER 4 STORIES) PROPERTY 22 CONDO MID-RISE (2-4 STORIES) PROPERTY 23 CONDO TOWNHOUSE/LOW RISE- 1 - 4 STORIES PROPERTY 24 SITE CONDO LOW RISE PROPERTY 25 CONDOTEL PROPERTY 27 NON-WARRANTABLE CONDO PROPERTY 28 NON-WARRANTABLE CONDO HIGHRISE PROPERTY 31 CONDO COVERSION HIGHRISE/ OVER 4 STORIES PROPERTY 32 CONDO CONVERSION/MID-RISE PROPERTY 33 CONDO CONVERSION TOWNHOUSE/1-4 STORIES PROPERTY 36 CO-OP PROPERTY SALEABLE SHELF/NONCONFORMING PROPERTY 37 DEMINIMIS PUD PROPERTY 38 CO-OP PROPERTY SALEABLE AGENCY/CONFORMING PROPERTY 40 LEASEHOLD ESTATES - DETACHED SINGLE FAMILY PROPERTY 41 LEASEHOLD ESTATES - ATTACHED SINGLE FAMILY PROPERTY 42 LEASEHOLD ESTATES - 2 FAMILY PROPERTY 43 LEASEHOLD ESTATES - 3 FAMILY PROPERTY 44 LEASEHOLD ESTATES - 4 FAMILY PROPERTY 45 LEASEHOLD ESTATES-LOW/MID RISE CONDO (1-4 STR) PROPERTY 46 LEASEHOLD ESTATE CONDO HI-RISE(OVER 4 STORIES) PROPERTY 47 LEASEHOLD ESTATE 5 OR MORE FAMILY PROPERTY 48 LEASEHOLD ESTATE CONDO CONVERSION LOWRISE (1-4 STORY) PROPERTY 49 LEASEHOLD ESTATE CONDO CONV. HIGHRISE (OVER 4 STORIES) PROPERTY 50 FEE SIMPLE PUD WITH DETACHED SINGLE FAMILY PROPERTY 51 FEE SIMPLE PUD WITH ATTACHED (SINGLE FAMILY) PROPERTY 52 LEASEHOLD ESTATE PUD WITH DETACHED SINGLE FAMILY PROPERTY 53 LEASEHOLD ESTATE PUD WITH ATTACHED SINGLE FAMILY PROPERTY 55 DEMINIMUS PUD WITH DETACHED HOUSE PROPERTY 56 DEMINIMUS PUD WITH ATTACHED HOUSE (TOWNHOUSE) PROPERTY 57 FEE SIMPLE PUD WITH ATTACHED 2 FAMILY PROPERTY 60 VACANT LAND (MAINE ONLY) PROPERTY 90 MANUFACTURED HOUSING PROPERTY 900 APARTMENT - 5 OR MORE UNITS - COMMERCIAL PROPERTY 905 COOP PROJECT - COMMERCIAL PROPERTY 910 CONDOMINIUM PROJECT - COMMERCIAL PROPERTY 911 MOBILE HOME PARK - COMMERCIAL PROPERTY 915 HOTEL - COMMERCIAL PROPERTY 920 MOTEL - COMMERCIAL PROPERTY 925 OFFICE BUILDING - COMMERCIAL PROPERTY 930 WAREHOUSE - COMMERCIAL PROPERTY 935 INDUSTRIAL FACILITY - COMMERCIAL PROPERTY 940 SHOPPING CENTER / MALL - COMMERCIAL PROPERTY 945 LAND (UNDEVELOPED) - COMMERCIAL PROPERTY 950 LAND DEVELOPMENT - PUD DEVELOPMENT - COMMERCIAL PROPERTY 951 RESIDENTIAL INVESTMENT (SINGLE FAMILY) -COMMERCIAL PROPERTY 952 COMMERCIAL RESIDENTIAL INVESTMENT COOP PROPERTY 953 COMMERCIAL RESIDENTIAL INVESTMENT CONDO PROPERTY 955 FARM - COMMERCIAL PROPERTY 960 RETAIL (SINGLE PURPOSE) - COMMERCIAL PROPERTY 965 RELIGIOUS FACILITY - COMMERCIAL PROPERTY 970 RECREATIONAL / HEALTH FACILITY - COMMERCIAL PROPERTY 975 HOSPITAL / NURSING FACILITY - COMMERCIAL PROPERTY 980 RESTAURANT PROPERTY 985 INSTITUTION - COLLEGE / PRIVATE SCHOOL -COMMERCIAL PROPERTY 990 MIXED USE - BUSINESS & APARTMENT - COMMERCIAL PROPERTY 995 OTHER - COMMERCIAL PURP P PURCHASE PURP E REFINANCE CASH-OUT PURP N REFINANCE NO CASH OUT DELQ HIST SHOWS LAST 12 MONTHS OF ACTIVITY AVAILABLE ON PAYMENT HISTORY EXAMPLE XXXXXXXXXX00 FOR TAPE WITH FILE DATE 2/09/05, JAN AND FEB PAYMENT MADE ON TIME 0 PAYMENT MADE ON TIME 1 PAYMENT 30 DAYS LATE 2 PAYMENT 60 DAYS LATE 3 PAYMENT 90 DAYS LATE X PAYMENT NOT DUE YET Doc Code Program_Description DOC _short_description Stated_Inc No_Inc VOI Paystubs W2s Taxes 4506/8821 VOA Assets VOE VOB Appraisal_Type 101 LP Accept Plus (refinance) SISA Yes No No 0 0 0 No No 0 V Yes 1004 or int/ext 2055 102 LP Accept Plus (purchase) SIVA Yes No No 0 0 0 No Yes 1 V Yes 1004 or int/ext 2055 103 LP Streamline (refinance) FULL No No Yes 1 1 1 Yes No 0 V Yes 1004 or int/ext 2055 104 LP Streamline (purchase) FULL No No Yes 1 1 1 Yes Yes 1 V Yes 1004 or int/ext 2055 105 LP Standard (refinance) FULL No No Yes 1 2 2 Yes No 0 V Yes 1004 or int/ext 2055 106 LP Standard (purchase) FULL No No Yes 1 2 2 Yes Yes 2 V Yes 1004 or int/ext 2055 107 DU approval SISA Yes No No 0 0 0 No No 0 V Yes 1004 or int/ext 2055 108 Streamline - Non CMI serviced Streamline No No Yes 1 1 1 Yes No 0 V Yes 1004 or int/ext 2055 109 Streamline - CMI Serviced Streamline Yes No No 0 0 0 No No 0 N No No new appraisal 110 Enhanced - Smith Barney client SISA Yes No No 0 0 0 Yes No 0 V Yes 1004 or int/ext 2055 111 Enhanced - Citi Employee SISA Yes No No 0 0 0 Yes No 0 V Yes 1004 or int/ext 2055 112 Standard Relocation FULL No No Yes 1 1 0 No Yes 2 V No 1004 or int/ext 2055 113 SISA - Prime SISA Yes No No 0 0 0 No No 0 V Yes Full Interior/Exterior 114 Asset Backed Income Program SIVA Yes No No 0 0 0 Yes Yes 3 V Yes 1004 or int/ext 2055 115 CitiMortgage Express SISA Yes No No 0 0 0 Yes No 0 V Yes 1004 or int/ext 2055 116 Citiquik process (purchase) FULL No No Yes 1 1 1 Yes Yes 1 V Yes 1004 or int/ext 2055 117 Citiquik process (refinance) FULL No No Yes 1 1 1 Yes No 0 V Yes 1004 or int/ext 2055 118 Corporate RELO SISA Yes No No 0 0 0 Yes No 0 V No 1004 or int/ext 2055 119 Full Doc FULL No No Yes 1 1 2 Yes Yes 1 V Yes 1004 or int/ext 2055 120 SOS (Non-CMI serviced refi) Streamline No No Yes 1 1 1 Yes No 0 V Yes 1004 or int/ext 2055 121 SOS (CMI serviced refi) Streamline Yes No No 0 0 0 No No 0 N No No new appraisal 122 Full Doc (purchase) FULL No No Yes 1 1 2 Yes Yes 2 V Yes 1004 or int/ext 2055 123 Full Doc (refinance) FULL No No Yes 1 1 2 Yes No 0 V Yes 1004 or int/ext 2055 124 Citi Employee RELO (full doc) FULL No No Yes 1 1 0 No Yes 2 V No 1004 or int/ext 2055 125 Stated Income/Verified Assets SIVA Yes No No 0 0 0 No Yes 2 V Yes Full Interior/Exterior 201 LP Accept Plus (refinance) NINA No Yes No 0 0 0 No No 0 V Yes Full Interior/Exterior 202 LP Accept Plus (purchase) NIVA-No Ratio No Yes No 0 0 0 No Yes 1 V Yes Full Interior/Exterior 203 LP Streamline (refinance) VINA No No Yes 1 1 1 Yes No 0 V Yes Full Interior/Exterior 204 LP Streamline (purchase) FULL No No Yes 1 1 1 Yes Yes 1 V Yes Full Interior/Exterior 205 LP Standard (refinance) VINA No No Yes 1 2 2 Yes No 0 V Yes Full Interior/Exterior 206 LP Standard (purchase) FULL No No Yes 1 2 2 Yes Yes 2 V Yes Full Interior/Exterior 207 DU approval NINA No Yes No 0 0 0 No No 0 V Yes Full Interior/Exterior 208 SISA - ALT-A SISA Yes No No 0 0 0 No No 0 V Yes Full Interior/Exterior 209 NINA - ALT-A (salaried) NINA No Yes No 0 0 0 No No 0 V No Full Interior/Exterior 210 NINA - ALT-A (self empl) NINA No Yes No 0 0 0 No No 0 V Yes Full Interior/Exterior 211 No Ratio - ALT-A NIVA-No Ratio No Yes No 0 0 0 No Yes 2 V No Full Interior/Exterior 212 No Ratio - ALT-A (self empl.) NIVA-No Ratio No Yes No 0 0 0 No Yes 2 V Yes Full Interior/Exterior 213 SIVA - ALT-A (salaried) SIVA Yes No No 0 0 0 No Yes 2 V No Full Interior/Exterior 214 SIVA - ALT-A (self empl.) SIVA Yes No No 0 0 0 No Yes 2 V Yes Full Interior/Exterior 215 Full Doc - ALT-A FULL No No Yes 1 2 2 Yes Yes 2 V Yes Full Interior/Exterior 401 Proprietary AUS Full Doc FULL No No Yes 1 1 0 No Yes 2 V No Full Interior/Exterior 402 Proprietary AUS Full Doc FULL No No Yes 0 0 2 Yes Yes 2 V Yes Full Interior/Exterior 403 Proprietary AUS Full Doc FULL No No Yes 1 1 0 No No 0 V No Full Interior/Exterior 404 Proprietary AUS Full Doc FULL No No Yes 0 0 2 Yes No 0 V Yes Full Interior/Exterior 405 Proprietary AUS Ltd Doc FULL No No Yes 1 1 0 No Yes 1 V No Full Interior/Exterior 406 Proprietary AUS Ltd Doc FULL No No Yes 0 0 1 Yes Yes 1 V Yes Full Interior/Exterior 407 Proprietary AUS Ltd Doc FULL No No Yes 1 1 0 No No 0 V No Full Interior/Exterior 408 Proprietary AUS Ltd Doc FULL No No Yes 0 0 1 Yes No 0 V Yes Full Interior/Exterior 409 Proprietary AUS SIVA SIVA Yes No No 0 0 0 No Yes 2 V Yes Full Interior/Exterior 410 Proprietary AUS SIVA SIVA Yes No No 0 0 0 No Yes 2 V Yes Full Interior/Exterior 411 Proprietary AUS SISA SISA Yes No No 0 0 0 No No 0 V Yes Full Interior/Exterior 412 Proprietary AUS ALT-A Full Doc FULL No No Yes 1 1 0 No Yes 2 V No Full Interior/Exterior 413 Proprietary AUS ALT-A Full Doc FULL No No Yes 0 0 2 Yes Yes 2 V Yes Full Interior/Exterior 414 Proprietary AUS ALT-A Full Doc FULL No No Yes 1 1 0 No No 0 V No Full Interior/Exterior 415 Proprietary AUS ALT-A Full Doc FULL No No Yes 0 0 2 Yes No 0 V Yes Full Interior/Exterior 416 Proprietary AUS ALT-A SIVA SIVA Yes No No 0 0 0 No Yes 2 V Yes Full Interior/Exterior 417 Proprietary AUS ALT-A SISA SISA Yes No No 0 0 0 No No 0 V Yes Full Interior/Exterior 418 Proprietary AUS ALT-A NINA NINA No Yes No 0 0 0 No No 0 V Yes Full Interior/Exterior 419 Proprietary AUS ALT-A NIVA NIVA No Yes No 0 0 0 No Yes 2 V Yes Full Interior/Exterior 901 FNMA DU Conforming Approval FNMA DU No No No No No No Unknown 902 FHLMC LP Conforming Approval FHLMC LP No No No No No No Unknown
